Exhibit 10.10





--------------------------------------------------------------------------------



BRIDGE SUPPLY AND TECHNOLOGY DEVELOPMENT AGREEMENT

dated as of July 31, 2019

by and between

GENERAL ELECTRIC COMPANY, acting through its GE Aviation business unit

and

BAKER HUGHES, A GE COMPANY, LLC

--------------------------------------------------------------------------------











    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS
2


 
Section 1.01.
Certain Defined Terms
2


 
 
 
 
ARTICLE 2 EFFECTIVENESS; PURPOSE AND SCOPE
14


 
Section 2.01.
[Intentionally Omitted]
14


 
Section 2.02.
Purpose
14


 
Section 2.03
Supply Program
14


 
Section 2.04.
Development Program
14


 
 
 
 
ARTICLE 3 PROGRAM MANAGEMENT; AERO-DERIVATIVE PRODUCT
COMPETITIVENESS COMMITTEE
15


 
Section 3.01.
Program Management and Operations
15


 
Section 3.02.
Committees
16


 
Section 3.03.
Agreement Implementation
20


 
 
 
 
ARTICLE 4 TERM AND TERMINATION
21


 
Section 4.01.
Term
21


 
Section 4.02.
Termination Events
21


 
Section 4.03.
LM Product Line Termination Upon Production Cessation
23


 
Section 4.04.
Effects of Expiration or Termination
24


 
Section 4.05.
Survival
24


 
 
 
 
ARTICLE 5 EXCLUSIVITY
25


 
Section 5.01.
BHGE Exclusive Purchasing Commitment
25


 
Section 5.02.
GE Aviation Exclusive Supplying Commitment
25


 
Section 5.03.
Rights Regarding New Engines
25


 
Section 5.04.
Termination of BHGE Exclusive Purchasing Commitment
26


 
Section 5.05.
Termination of GE Aviation Exclusive Supply Commitment
26


 
Section 5.06.
Change of Control of BHGE
27


 
 
 
 
ARTICLE 6 DEVELOPMENT PROGRAMS AND INTELLECTUAL PROPERTY
27


 
Section 6.01.
Development Programs
27


 
Section 6.02.
Background IP
28


 
Section 6.03.
Foreground IP
29


 
Section 6.04.
Technology Deliverables
33


 
Section 6.05.
[Intentionally Omitted]
34


 
Section 6.06.
Third Party Licenses
35


 
Section 6.07.
Section 365(n) of the Bankruptcy Code
35


 
Section 6.08.
Customers
35





i

--------------------------------------------------------------------------------





 
Section 6.09.
Reservation of Rights
35


 
Section 6.10.
Further Assurances
35


 
Section 6.11.
Access
35


 
Section 6.12.
Further Assistance
35


 
Section 6.13.
Prosecution and Maintenance
36


 
Section 6.14.
Third Party Infringements, Misappropriations and Violations
36


 
Section 6.15.
Abandonment of Foreground IP
36


 
Section 6.16
Cooperation Regarding Restrictions and Limitations Applicable to
 
 
Licensed Intellectual Property
37


 
Section 6.17.
Embedded Software License
38


 
Section 6.18.
IP Indemnification
38


 
Section 6.19.
Use of Trademarks
39


 
 
 
 
ARTICLE 7 PROVISION OF LM PRODUCTS, SPARE PARTS AND SERVICE
39


 
Section 7.01.
Purchase Orders
39


 
Section 7.02.
Terms and Conditions of Purchase
42


 
Section 7.03.
Pricing – LM Products, Spare Parts and Aftermarket Services
45


 
Section 7.04.
Pricing – Engineering Services
47


 
Section 7.05.
Lump Sum Payment
48


 
Section 7.06.
Other Pricing and Costs
48


 
Section 7.07.
Payment Terms; Taxes; and Audit
49


 
Section 7.08.
Revenue Share Participant Management
50


 
Section 7.09.
Introduction and Substantiation of New Repairs and Spare Parts
51


 
Section 7.10.
Execution of Repairs
54


 
Section 7.11.
Separation of LM Product Lines
56


 
 
 
 
ARTICLE 8 ALLOCATION OF LIABILITY
56


 
Section 8.01.
Limitation of Liability
56


 
Section 8.02.
Disclaimer of Representations and Warranties
58


 
Section 8.03.
Warranties
58


 
Section 8.04.
Insurance
62


 
 
 
 
ARTICLE 9 GENERAL PROVISIONS
63


 
Section 9.01.
Representations and Warranties
63


 
Section 9.02.
Notices
63


 
Section 9.03.
Entire Agreement, Waiver and Modification
64


 
Section 9.04.
No Third-Party Beneficiaries
64


 
Section 9.05.
Compliance with Laws and Regulations
64


 
Section 9.06.
Governing Law
65


 
Section 9.07.
Dispute Resolution
65


 
Section 9.08.
Confidentiality
67


 
Section 9.09.
Counterparts; Electronic Transmission of Signatures
68


 
Section 9.10.
Assignment
69





ii

--------------------------------------------------------------------------------





 
Section 9.11.
Rules of Construction
69


 
Section 9.12.
Non-Recourse
69


 
Section 9.13.
Subcontractor Flow Downs for United States Government
 
 
Commercial Items Contracts
70


 
Section 9.14.
Independent Contractors
70


 
Section 9.15.
Force Majeure
70


 
Section 9.16.
Press Release and Public Statements
70



SCHEDULES
SCHEDULE 1    [Intentionally Omitted]
SCHEDULE 2    Margin Percentages
SCHEDULE 3    GE Aviation Supplemental Terms
SCHEDULE 4     End User Confidentiality Acknowledgment
SCHEDULE 5    Lump Sum Payment
SCHEDULE 6    Technology Development Program Plan
SCHEDULE 7    Engineering Services
SCHEDULE 8    GEA Competitor List
SCHEDULE 9    Prohibited Supplier List
SCHEDULE 10    [Intentionally Omitted]
SCHEDULE 11    [Intentionally Omitted]
SCHEDULE 12    [Intentionally Omitted]
SCHEDULE 13    Scheduled Technology Deliverables
SCHEDULE 14    Historical Cost Elements
SCHEDULE 15    Additional Provisions




iii

--------------------------------------------------------------------------------






BRIDGE SUPPLY AND TECHNOLOGY DEVELOPMENT AGREEMENT
This Bridge Supply and Technology Development Agreement (as amended, modified or
supplemented from time to time in accordance with its terms, the “Agreement”),
entered into as of July 31, 2019, is made by and between General Electric
Company, a New York corporation (“GE”), acting through its GE Aviation business
unit and legal entities to the extent operating on its behalf (“GE Aviation”;
for the avoidance of doubt, GE Aviation shall not include GE Power (as defined
below) unless GE Power is acting on behalf of GE Aviation), and Baker Hughes, a
GE company, LLC, a Delaware limited liability company (“BHGE”). GE Aviation and
BHGE may be referred to individually herein as a “Party” and, collectively as
the “Parties”.


RECITALS
WHEREAS, pursuant to that certain Master Agreement, dated as of November 13,
2018, among GE, BHGE and Baker Hughes, a GE company, a Delaware corporation (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Master Agreement”), GE and BHGE desire to restructure their existing
relationships to accommodate GE’s intention to exit its ownership interest in
BHGE over time (the “Restructuring”);
WHEREAS, pursuant to the terms of the Master Agreement, and in connection with,
and in furtherance of the Restructuring, GE, on behalf of its power business
unit (“GE Power”) and BHGE agreed to form an aeroderivative joint venture
(“ADGTJV”) pursuant to that certain Transaction Agreement, dated as of February
28, 2019, among BHGE, GE Power and Aero Products and Services JV, LLC (f/k/a GE
Aero Power LLC) (as amended, modified or supplemented from time to time in
accordance with its terms, the “Transaction Agreement”);
WHEREAS, in connection with, and in furtherance of, the Restructuring, GE and
BHGE entered into that certain Umbrella Agreement, by and between GE and BHGE,
dated as of November 13, 2018 (as amended, modified or supplemented from time to
time in accordance with its terms, the “Umbrella Agreement”), which will have
the effect of clarifying the scope of the licenses and other rights granted to
BHGE for GE Aviation’s Intellectual Property and Engineering Licensed Tools (as
defined in the STDA) as between (i) that certain Amended and Restated Cross
License Agreement, by and between GE and BHGE, dated November 13, 2018 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “A&R Cross License Agreement”), and (ii) that certain Supply and
Technology Development Agreement, by and among GE Aviation, BHGE and GE Power,
dated as of November 13, 2018 (as may be amended, modified or supplemented from
time to time in accordance with its terms, the “STDA”);
WHEREAS, pursuant to Section 9.17 of the STDA, if the JV Effective Date has not
occurred as of the Trigger Date (as each such date is hereinafter defined), GE
Aviation and BHGE are required to enter into a separate supply and technology
development agreement on the same terms and conditions as those set forth in the
STDA (except, among other things, for such changes as are necessary so that such
agreement does not reference GE Power or ADGTJV);




    

--------------------------------------------------------------------------------





WHEREAS, the Parties anticipate that the JV Effective Date will not have
occurred as of the Trigger Date, and are entering into this Agreement as
required under such Section 9.17 of the STDA;
WHEREAS, in connection with the STDA and this Agreement, the Parties and GE
Power are simultaneously herewith entering into a side agreement superseding
certain terms of the STDA and providing for additional terms in connection with
the subject matter of the STDA and this Agreement (the “Side Agreement”);
WHEREAS, BHGE desires to purchase from GE Aviation certain aero-derivative gas
turbine products, equipment or component parts (including licenses to software
embedded therein), and obtain certain related Aftermarket Services and
Engineering Services (each as hereinafter defined), and the Parties desire to
engage in certain research and development programs regarding certain GE
Aviation aero-derivative gas turbine products, equipment or component parts; and
WHEREAS, the Parties desire that this Agreement, the STDA, the GE Aviation
Supplemental Terms, the Umbrella Agreement, the Side Agreement, and any POs (as
hereinafter defined) issued, acknowledged and agreed to by GE Aviation pursuant
to this Agreement (including any PO Modification Agreement), establish the
exclusive terms and conditions with respect to the foregoing.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:
ARTICLE 1

DEFINITIONS
Section 1.01.    Certain Defined Terms. The following capitalized terms used in
this Agreement shall have the meanings set forth below:
“ADGTJV” shall have the meaning set forth in the Recitals.
“Administrative Employee Cost Estimate” shall have the meaning set forth in
Section 3.03(c) of Schedule 15.
“Advanced Components” shall have the meaning set forth in Section 1.01 of
Schedule 15.
“Advanced Processes” shall have the meaning set forth in Section 1.01 of
Schedule 15.
“Advanced Repairs” shall mean repairs on Advanced Components, and shall include
Existing Advanced Repairs and New Advanced Repairs.


2

--------------------------------------------------------------------------------





“Advanced Spare Parts” shall mean Spare Parts for Advanced Components.
“AE Employees” shall have the meaning set forth in Section 3.03(c) of Schedule
15.
“Affected Module” shall have the meaning set forth in ‎Section
7.09(a)(iii)(A)(1).
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; however, for purposes of this Agreement, (i) BHGE and its Subsidiaries
shall not be considered Affiliates of GE Aviation and its Affiliates (other than
BHGE and its Subsidiaries), and (ii) GE Aviation and its Affiliates (other than
BHGE and its Subsidiaries) shall not be considered Affiliates of BHGE and its
Subsidiaries. As used in this definition, “control” or “controlling” shall mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
“Aftermarket Services” shall mean the provision of Spare Parts, maintenance, and
Repair Services for LM Products.
“Aftermarket Services Price” shall have the meaning set forth in ‎‎Section
7.03(b).
“Agreement” shall have the meaning set forth in the Preamble.
“Alliance Managers” shall have the meaning set forth in ‎Section 3.01(a).
“APCC” shall have the meaning set forth in ‎Section 3.02(a).
“APCC Chairperson” shall have the meaning set forth in ‎Section 3.02(b)(ii).
“Applicable Price” shall mean, individually or collectively, the Aftermarket
Services Price, the Engineering Services Price and the Supply Product Price.
“A&R Cross License Agreement” shall have the meaning set forth in the Recitals.
“Bankruptcy Code” shall have the meaning set forth in ‎Section 6.07.
“BHGE” shall have the meaning set forth in the Preamble.
“BHGE Background IP” shall mean all Intellectual Property Controlled by BHGE
that is relevant to the anticipated scope of ADGTJV (as contemplated as of the
Trigger Date by Section 2.05(a) of Schedule K of the Transaction Agreement) and
is created or acquired by or on behalf of BHGE independently and outside any
development work funded by BHGE under this Agreement.
“BHGE Field of Use” shall mean customers operating in the oil and gas industry
for which the application is one or more of the following oil and gas activities
for mechanical drive and/or, to the extent provided in the sentence below, power
generation: (i) drilling, evaluation,


3

--------------------------------------------------------------------------------





completion and/or production; (ii) liquefied natural gas; (iii) compression and
boosting liquids in upstream, midstream and downstream; (iv) pipeline inspection
and pipeline integrity management; (v) processing in refineries and
petrochemical plants (including fertilizer plants). The Parties acknowledge that
the BHGE Field of Use includes the opportunity to sell aero-derivative gas
turbine engines and parts and components and provide services to customers
otherwise within the BHGE Field of Use (pursuant to one of the clauses of the
immediately preceding sentence) where fifty percent (50%) or less of the power
generated by such aero-derivative gas turbine engines (or the aero-derivative
gas turbine engines to which such parts and components of such engines
correspond) will be dispatched to the grid, but not where more than fifty
percent (50%) of such power generated will be dispatched to the grid.
“BHGE Foreground IP” shall have the meaning set forth in Section 6.03(a)(ii)(C).
“BHGE Indemnitees” shall mean BHGE and its directors, officers, employees and
agents.
“BHGE’s Instructions” shall have the meaning set forth in ‎Section 6.18(c).
“BHGE Option Patents” shall have the meaning set forth in ‎Section 6.15(b).
“BHGE PCBs” shall have the meaning set forth in ‎Section 3.02(c).
“BHGE Technical Documents” shall have the meaning set forth in Section 6.04(d).
“Breaching Party” shall have the meaning set forth in Section 4.02(d)(i).
“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to close.
“Change in Control” shall mean, with respect to BHGE, (i) any sale, transfer,
assignment or other disposition (directly or indirectly) by BHGE, whether in a
single transaction or series of related transactions, of all or substantially
all of its assets (other than to an Affiliate) to a GEA Competitor, (ii) any
sale, transfer, assignment or other disposition (directly or indirectly) to a
GEA Competitor by BHGE, whether in a single transaction or series of related
transactions, of all or substantially all of the assets of the Turbomachinery &
Process Solutions (TPS) unit or any other unit that sells items (or provides
services related thereto) to customers (other than, in either case, Affiliates)
incorporating the LM Product Lines, excluding any business unit (A) the
principal business of which is not to sell items (or provide services related
thereto) incorporating the LM Product Lines or (B) that sells items (or provides
services related thereto) incorporating the LM Product Lines, of which the LM
Products and related services does not represent more than ten percent (10%) of
the total sales from GE Aviation to BHGE (using the average of three (3) years
of sales to determine such threshold) for the BHGE Field of Use, or (iii) any
consolidation, merger or reorganization of BHGE with or into another entity or
any other transaction (whether by way of sales of assets or equity interest or
otherwise) as a result of which the holders of a GEA Competitor’s outstanding
equity interests possessing the voting power (under ordinary circumstances) to
elect a majority of such GEA Competitor’s board of directors (or similar
governing body) immediately


4

--------------------------------------------------------------------------------





prior to such transaction beneficially own, directly or indirectly, (A) a
majority of the equity, voting, beneficial or financial interests of the
surviving entity, (B) the right to appoint or remove a majority of the board of
directors or members of an equivalent management body of the surviving entity,
or (C) the power to direct or cause the direction of the management and policies
of the surviving entity.
“Competitor Arrangement” shall have the meaning set forth in Section 5.05(e) of
Schedule 15.
“Confidential Information” shall have the meaning set forth in Section 9.08(a).
“Contract Year” shall mean each consecutive twelve (12) month period beginning
on January 1st and ending on December 31st during the Term, provided that (i)
the first Contract Year shall commence on the Trigger Date and end on December
31st, 2019 and (ii) the final Contract Year shall commence on the January 1st
immediately preceding the expiration or termination of this Agreement and end on
such expiration or termination.
“Control” or “Controlled” shall mean, with respect to any Intellectual Property,
the right to grant a license or sublicense to such Intellectual Property, as
provided for herein without: (i) violating the terms of any agreement or other
arrangement with any third party; (ii) requiring any consent, approvals or
waivers from any third party, or any breach or default by the Party being
granted any such license or sublicense being deemed a breach or default
affecting the rights of the Party granting such license or sublicense; or (iii)
requiring the payment of compensation that is not immaterial to any third party.
“Cost Baseline” shall have the meaning set forth in ‎‎Section 7.03(d)(i).
“Costs” shall have the meaning set forth in ‎‎Section 8.03(a)(v)(C).
“Derivative” shall mean a modified or enhanced aero-derivative engine that is
substantially based on an existing LM Product Line aero-derivative engine. For
example, and for the sake of clarity, the LM2500+G5 is a “Derivative” of the
LM2500.
“Designated Agreements” shall mean the set of contracts listed on Schedule 15.
“Development Program” shall have the meaning set forth in ‎Section 2.02.
“Disclosing Party” shall have the meaning set forth in ‎Section 9.08(a).
“Dispute” shall have the meaning set forth in ‎Section 9.07(a).
“End of Production Date” shall have the meaning set forth in Section 4.03(a).
“End User Confidentiality Acknowledgment” shall have the meaning set forth in
‎Section 6.04(e).
“Engine Unit Proportion for BHGE Field of Use” shall mean the number of
production engines from the LM Product Lines purchased by BHGE for the BHGE
Field of Use,


5

--------------------------------------------------------------------------------





divided by the aggregate number of production engines from the LM Product Lines
purchased by BHGE for the BHGE Field of Use plus any new non-aero-derivative
engines (including a derivative of an existing BHGE engine as of the Signing
Date, which requires substantial development with at least fifty million U.S.
Dollars ($50,000,000) of new product introduction funding or a competing product
against the LM Product Line procured from a third party) sold by BHGE for the
BHGE Field of Use in a particular Power Class, based on an average calculated
over a two-year period.
“Engineering Rates” shall have the meaning set forth in ‎Section 7.04(b)(i).
“Engineering Services” shall mean those engineering services set forth on
Schedule 7.
“Engineering Services Cost” shall have the meaning set forth in Section
7.04(b)(i).
“Engineering Services Price” shall have the meaning set forth in ‎Section
7.04(a).
“Exclusive Field of Use” shall mean the provision of Exclusive Products/Services
in the BHGE Field of Use.
“Exclusive Products/Services” shall mean collectively:
(i)    the development (as approved by the APCC) of LM Products and Spare Parts,
including upgrades and industrial-grade Spare Parts;
(ii)    the provision of LM Products and Spare Parts;
(iii)    the development of New Advanced Repairs, except as provided in ‎Section
7.09;
(iv)    the provision of Repair Services subject to and as provided in ‎Section
7.10; and
(v)    the provision of Repair Services by vendors for GE Aviation proprietary
repairs on non-Advanced Components solely for use on OE aero-derivative engines
or Spare Parts.
“Existing Advanced Repairs” shall mean the Advanced Repairs owned by or
proprietary to GE Aviation, including derivations, improvements or modifications
thereof.
“Existing Non-Advanced Repairs” shall mean the Non-Advanced Repairs owned by or
proprietary to GE Aviation, including derivations, improvements or modifications
thereof.
“Extended Cure Period” shall have the meaning set forth in ‎Section 4.02(d)(ii).
“Field Event Process” shall have the meaning set forth in ‎‎Section
8.03(a)(v)(A).
“First Party” shall have the meaning set forth in ‎Section 6.14.


6

--------------------------------------------------------------------------------





“Forecast” shall have the meaning set forth in ‎Section 7.02(d).
“Foreground IP” shall mean all Intellectual Property created by or acquired
through development work funded by BHGE under this Agreement.
“GE” shall have the meaning set forth in the Preamble.
“GE Aviation Supplied Content” shall have the meaning set forth in Section
6.04(d).
“GEA Competitor” shall mean each of the Persons set forth on Schedule 8 or any
of their respective Affiliates or any entity that acquires control of these
Persons or the majority of such Person’s relevant assets.
“GE Aviation” shall have the meaning set forth in the Preamble.
“GE Aviation Background IP” shall mean all Intellectual Property that (a) was
Controlled by GE Aviation as of the Signing Date or (b) was or is created or
acquired by or on behalf of GE Aviation after the Signing Date, including
developments, modifications, derivative works or improvements to such
Intellectual Property under the foregoing clause (a) created or acquired by or
on behalf of GE Aviation, independently and outside any development work funded
by BHGE under this Agreement.
“GE Aviation Customer Concessions” shall have the meaning set forth in ‎‎Section
8.03(a)(v)(A).
“GE Aviation Foreground IP” shall have the meaning set forth in ‎Section
6.03(a)(ii)(A).
“GE Aviation Option Patents” shall have the meaning set forth in ‎Section
6.15(a).
“GE Aviation PCBs” shall have the meaning set forth in ‎Section 3.02(c).
“GE Aviation Supplemental Terms” shall mean the supplemental terms and
conditions applicable to POs issued relating to the sale of the LM Products,
Spare Parts and Services attached as Schedule 3, which includes amendments,
modifications and supplements as agreed upon between the Parties.
“GE Power” shall have the meaning set forth in the Recitals.
“Governmental Entity” shall mean any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.
“ICC” shall mean the International Chamber of Commerce.
“Independently Performed Repairs” shall have the meaning set forth in ‎Section
7.10(b)(ii).


7

--------------------------------------------------------------------------------





“Initial Cure Period” shall have the meaning set forth in ‎Section 4.02(d)(ii).
“Intellectual Property” shall mean all of the following, whether protected,
created or arising under the Laws of the United States or any other foreign
jurisdiction, including: (i) patents, patent applications (along with all
patents issuing thereon), statutory invention registrations, divisions,
continuations, continuations-in-part, substitute applications of the foregoing
and any extensions, reissues, restorations and reexaminations thereof, and all
rights therein provided by international treaties or conventions, (ii)
copyrights, moral rights, mask work rights and design rights, whether or not
registered, published or unpublished, and registrations and applications for
registration thereof; and all rights therein whether provided by international
treaties or conventions or otherwise, (iii) confidential and proprietary
information, including rights relating to know-how or trade secrets, (iv) all
other applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) - (iii) above, and (v)
intellectual property rights in Technology. As used in this Agreement, the term
“Intellectual Property” expressly excludes (x) trademarks, service marks, trade
names, service names, domain names, trade dress, logos, and other identifiers of
same, all goodwill associated therewith, and all common law rights, and
registrations and applications for registration thereof, all rights therein
provided by international treaties or conventions, and all reissues, extensions
and renewals of any of the foregoing and (y) rights arising from or in respect
of domain names, domain name registrations and reservations.
“Joint Foreground IP” shall have the meaning set forth in ‎Section
6.03(a)(ii)(B).
“JV Effective Date” shall mean the Closing under (and as defined in) the
Transaction Agreement.
“Law” shall mean any United States federal, state, local or non-United States
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including common law.
“Lead Time” shall have the meaning set forth in ‎Section 7.02(c)(i).
“Legacy LM Product Lines” shall mean each of LM500, LM1600, LM2500, LM5000,
LM6000, and LMS100 aero-derivative engine lines, along with all Derivatives of
the foregoing that (a) are subject to Legacy NPIs and NTIs, or (b) do not
require in the future substantial new product introduction or other Technology
development between BHGE, on the one hand, and GE Aviation, on the other hand.
“Legacy NPIs and NTIs” shall mean those research and development programs
initiated prior to the Signing Date in connection with any one or more Legacy LM
Product Lines and/or the LM9000 Product Line in development as of the Signing
Date, as specified on Schedule 10 of the STDA.
“Level 5 Repairs” shall have the meaning set forth in ‎Section 7.10(b)(i).
“Liabilities” shall mean losses, damages, liabilities, costs and expenses.


8

--------------------------------------------------------------------------------





“Licensed Aviation Field of Use” shall mean the aerospace field into which GE
Aviation sells products and services, including gas turbine engines and
components for aerospace applications, excluding the BHGE Field of Use.
“Licensed Trademarks” shall mean, and is limited to, (i) the word mark “GE”,
(ii) the word mark “GE Aviation” and (iii) the GE monogram.
“LLP” shall mean life limited parts as listed in Chapter 5 of GE Aviation’s
“Engine Shop Manual” (“ESM”) for the flight version of the aero-derivative
engine model, which GE Aviation will make available to BHGE.
“LLP Influencing Parts” shall mean parts that help establish the safe operating
conditions of one or more LLP, including parts that exert mechanical loads on
the LLP, exert pressure loads on the LLP, provide potential vibratory stimulus
to the LLP, or influence the thermodynamic environment of the LLP, as listed in
ESM for the flight version of the aero-derivative engine.
“LM9000 OE Parts” shall mean all production parts for the LM9000 Product Line,
except for the parts provided by or procured by BHGE.
“LM9000 Product Line” shall mean the LM9000 aero-derivative gas turbine product
line, along with all Derivatives added by the APCC pursuant to ‎Section 5.03.
“LM Product Lines” shall mean, individually or collectively, the LM500, LM1600,
LM2500, LM5000, LM6000, LMS100, and LM9000 aero-derivative engine lines
(including variants and configurations thereof), along with any Derivative added
by the APCC pursuant to ‎Section 5.03 (but excluding any new centerline new
product introduction aero-derivative engine).
“LM Products” shall mean engines, modules and/or parts of an LM Product Line.
For the avoidance of doubt, the parts included in this definition refer only to
parts of the core engine, and do not include sensors, cables, piping (fixed or
flexible), etc. which BHGE purchased from outside vendors as of the Signing
Date.
“Margin Percentage” shall have the meaning set forth on Schedule 2.
“Marine Field of Use” shall mean the marine field into which GE Aviation sells
aero-derivative products and services, including propulsion, mechanical drive,
hybrid, electric drive and combined cycle configuration engines and components
for gas turbine based power solutions for commercial or military ship
applications, excluding any floating platform or FPSO (floating production
storage offloading) vessels used for oil and gas applications or power
generation applications. For the avoidance of doubt, if the floating platform or
FPSO vessel has an engine for propulsion (with such engine for propulsion of the
vessel) it shall be inside the Marine Field of Use.
“Market Share Threshold Percentage” shall have the meaning set forth in ‎Section
5.05(c) of Schedule 15.
“Master Agreement” shall have the meaning set forth in the Recitals.


9

--------------------------------------------------------------------------------





“New Advanced Repairs” shall mean Advanced Repairs to be developed by either GE
Aviation or BHGE under one or more Technology Development Program Plans,
excluding any repairs that are based upon, derived from, an improvement of, or a
modification of Existing Advanced Repairs.
“New Non-Advanced Repairs” shall mean Non-Advanced Repairs to be developed by
either GE Aviation or BHGE under one or more Technology Development Program
Plans, excluding any repairs that are based upon, derived from, an improvement
of, or a modification of Existing Advanced Repairs.
“Non-Advanced Components” shall mean any components of LM Products and Spare
Parts that are not Advanced Components.
“Non-Advanced Repairs” shall mean repairs for Non-Advanced Components and
includes both Existing Non-Advanced Repairs and New Non-Advanced Repairs.
“Non-breaching Party” shall have the meaning set forth in ‎Section 4.02(d)(i).
“Notice of Material Breach” shall have the meaning set forth in ‎Section
4.02(d)(i).
“Notice of Termination” shall have the meaning set forth in ‎Section
4.02(d)(iii).
“Outside Warranty Period” shall have the meaning set forth in ‎‎Section
8.03(a)(v)(A).
“Party” shall have the meaning set forth in the Preamble.
“PCB” shall have the meaning set forth in ‎Section 3.02(a).
“Person” shall mean an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.
“PO Modification Agreement” shall have the meaning set forth in ‎Section
7.01(b)(ii).
“PO Modifications” shall have the meaning set forth in ‎Section 7.01(b)(ii).
“POs” shall have the meaning set forth in ‎Section 7.01(a).
“Power Class” shall mean a range of power within which an aero-derivative engine
is capable of providing power measured in megawatts at ISO conditions. For
purposes of this Agreement, there shall be five Power Classes defined by the
following: (a) 0-19MW, (b) 20-40MW, (c) 41-60MW, (d) 61-95MW and (e) 95+ MW.


10

--------------------------------------------------------------------------------





“Product Cost” shall mean the following costs incurred in connection with LM
Products, Spare Parts, or conducting Repair, including the manufacturing,
assembling, testing, and repairing thereof:
(a)    direct labor costs (including salary and wages);
(b)    cost of materials used (including raw material, components, scrap,
packaging materials, shipping and handling costs, freight-in charges, supplier
charges, any applicable sales taxes and/or customs duties and brokers fees, and
lot charges, including special process substantiation, vendor substantiation and
manufacturing engineering support at supplier shops);
(c)    allocation of overhead (including indirect labor costs, supplies and
materials, manufacturing engineering support, plant insurance, property taxes,
and other like costs) and facilities and equipment expense (including rent,
utilities, repairs and maintenance costs, equipment rental and leases, and
depreciation expense);
(d)    sourcing and material procurement, storage, and other applicable
activities, including quality control and quality assurance, performed directly
in support of the applicable activity;
(e)    if applicable, costs for third party contract manufacturers or service
providers;
(f)    fuel costs associated with engine tests; and
(g)    any royalties payable to a third party attributable to the applicable
activity.
“Products Warranty” shall have the meaning set forth in ‎‎Section 8.03(a).
“Products Warranty Period” shall have the meaning set forth in ‎‎Section
8.03(a).
“Products/Services Claims” shall have the meaning set forth in ‎Section 8.01(b).
“Prohibited Supplier List” shall have the meaning set forth in ‎Section
7.09(a)(iii)(B).
“Receiving Party” shall have the meaning set forth in ‎Section 9.08(a).
“Regardless of Cause or Action” shall mean (to the maximum extent permitted by
applicable Law), regardless of: cause, fault, default, negligence in any form or
degree, foreseeability, strict or absolute liability, breach of duty (statutory
or otherwise) of any person, including in each of the foregoing cases of the
indemnified person, or any defect in any premises; for all of the above, whether
pre-existing or not and whether the damages, liabilities, or claims of any kind
result from contract, warranty, indemnity, tort/extra-contractual or strict
liability, quasi contract, Law, or otherwise.
“Repair Services” shall mean performance of Advanced Repairs and Non-Advanced
Repairs.


11

--------------------------------------------------------------------------------





“Repair Royalty Fee” shall have the meaning set forth in ‎Section 7.10(c)(i).
“Repair Warranty” shall have the meaning set forth in ‎Section 8.03(b)(i).
“Repair Warranty Period” shall have the meaning set forth in ‎Section
8.03(b)(i).
“Repairs” shall mean Advanced Repairs and Non-Advanced Repairs.
“Representatives” shall mean the applicable Party’s respective directors,
officers, members, employees, representatives, agents, attorneys, consultants,
contractors, accountants, financial advisors and other advisors.
“Restructuring” shall have the meaning set forth in the Recitals.
“RSP Materials” shall mean products and services sourced from RSPs.
“RSPs” shall mean revenue share participants that have entered into a revenue
share participant program (which is a risk and revenue-sharing program), the
terms of which are set forth in joint contractual arrangements between such
participants and GE, and pursuant to which such participants design, develop,
manufacture, sell and/or support parts or component parts of the LM Products,
Spare Parts and Services, and each of such participants, among other things,
funds its share of effort on such program, assumes the corresponding risks and
rewards, and receives compensation from sales of such LM Products, Spare Parts
and Services based upon such participant’s share of such program.
“Serial Defect” shall have the meaning set forth in ‎‎Section 8.03(a)(v)(A).
“Services” shall mean, individually or collectively, the Aftermarket Services
and the Engineering Services.
“Side Agreement” shall have the meaning set forth in the Recitals.
“Signing Date” shall mean November 13, 2018.
“Site” shall mean the premises where LM Products and Spare Parts are used or
Services are performed, not including GE Aviation’s premises from which it
performs Services.
“Software” shall have the meaning set forth in ‎Section 6.17(a).
“Spare Parts” shall mean an individual part or assembly of parts, including
modules, of an LM Product, typically identified by a unique part number, which
can be sold individually or in the aggregate, but without being installed on
such engine.
“STDA” shall have the meaning set forth in the Recitals.
“STDA Effective Date” shall have the meaning given to the term “Effective Date”
in the STDA.


12

--------------------------------------------------------------------------------





“Subsidiary” shall mean with respect to any Person, another Person, an amount of
the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.
“Supply Product Price” shall have the meaning set forth in ‎Section 7.03(a).
“Supply Program” shall have the meaning set forth in ‎Section 2.02.
“Tax” shall mean any federal, state, provincial, local, foreign or other tax,
import, duty or other governmental charge or assessment or escheat payments, or
deficiencies thereof, including income, alternative, minimum, accumulated
earnings, personal holding company, franchise, capital stock, net worth,
capital, profits, windfall profits, gross receipts, value added, sales, use,
excise, custom duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental, real and personal
property, ad valorem, intangibles, rent, occupancy, license, occupational,
employment, unemployment insurance, social security, disability, workers’
compensation, payroll, health care, withholding, estimated or other similar tax
and including all interest and penalties thereon and additions to tax.
“Technology” shall mean, collectively, all technology, software, hardware, data,
databases, models, designs, formulae, algorithms, procedures, methods,
discoveries, processes, techniques, ideas, know-how, research and development,
tools, materials, specifications, inventions (whether patentable or unpatentable
and whether or not reduced to practice) apparatus, creations, improvements,
works of authorship in any media, confidential, proprietary or non-public
information, and other similar materials, and all recordings, graphs, drawings,
specifications, reports, presentations, analyses, other writings and other
tangible embodiments of the foregoing, in any form, whether or not specifically
listed herein, and all related technology.
“Technology Deliverables” shall mean all information and Technology whether
pre-existing or generated as a result of this Agreement which has been or may be
furnished or made available by GE Aviation to BHGE, other than the Engineering
Tools (as defined in the STDA).
“Technology Development Program Plan” shall mean a written agreement on a
technology development program plan for any new product introduction or other
Technology development in substantial conformance with the template set forth in
Schedule 6.
“Term” shall have the meaning set forth in ‎Section 4.01.
“Third Party Repair Supplier” shall have the meaning set forth in ‎Section
7.10(a).
“Third Party Repair Supplier Conditions” shall have the meaning set forth in
‎Section 7.10(a).
“Threshold Percentage” shall have the meaning set forth in Section 1.01 of
Schedule 15.


13

--------------------------------------------------------------------------------





“Transaction Agreement” shall have the meaning set forth in the Recitals.
“Trigger Date” shall have the meaning set forth in that certain Amended and
Restated Stockholders Agreement between GE and Baker Hughes, a GE company, a
Delaware corporation, dated as of November 13, 2018 (as amended, modified or
supplemented from time to time in accordance with its terms).
“Umbrella Agreement” shall have the meaning set forth in the Recitals.
“Unapproved Operations” shall have the meaning set forth in ‎‎Section
8.03(a)(iv)(E).
“Unapproved Repair” shall have the meaning set forth in ‎Section 7.09(a)(i)(B).
“Unapproved Spare Part” shall have the meaning set forth in ‎Section
7.09(a)(i)(B).
ARTICLE 2    

EFFECTIVENESS; PURPOSE AND SCOPE
Section 2.01.    [Intentionally Omitted]
Section 2.02.    Purpose. The purpose of this Agreement is to set forth the
terms and conditions governing: (a) the supply by GE Aviation to BHGE of the LM
Products and Spare Parts and the provision by GE Aviation to BHGE of the
Aftermarket Services and Engineering Services, as ordered and fulfilled pursuant
to POs issued in accordance with ‎Section 7.01 (the “Supply Program”); and (a)
the Engineering Services and research and development programs that are
unanimously agreed upon by the APCC and set forth in a written Technology
Development Program Plan (the “Development Program”).
Section 2.03.    Supply Program.
(a)    Scope of LM Products and Spare Parts. Subject to the terms and conditions
of this Agreement (including the exclusivity provisions set forth in ‎ARTICLE
5), GE Aviation shall sell and supply to BHGE, and BHGE shall purchase from GE
Aviation, LM Products, Spare Parts and Services, and as ordered and fulfilled
pursuant to POs issued in accordance with ‎Section 7.01.
(b)    Exclusions. Notwithstanding anything to the contrary in this Agreement,
any new centerline new product introduction aero-derivative engine and any
derivatives thereof shall not be supplied as part of the Supply Program under
this Agreement and are not subject to any terms set forth in this Agreement
other than ‎Section 5.03 (including those related to supply, development,
maintenance, repair or engineering services). The inclusion of such engine will
be subject to the APCC’s approval and any terms for such inclusion shall be
separately negotiated between the Parties in good faith and based on market
considerations.
(c)    Limitations Regarding the LM9000. The inclusion of the LM9000 in the
Supply Program under this Agreement, and GE Aviation’s obligations with respect
to the LM9000,


14

--------------------------------------------------------------------------------





shall be limited to providing LM9000 OE Parts, and providing and repairing
LM9000 OE Parts and related Spare Parts only, and shall not include any final
assembly or testing responsibilities with respect to the LM9000 (with the
exception of the first four (4) production units and the development program).
Section 2.04.    Development Program.
(a)    Scope. Subject to the terms and conditions of this Agreement, the Parties
may engage in Development Programs pursuant to one or more Technology
Development Program Plans, pursuant to ‎Section 6.01.
(b)    Third Party Providers. GE Aviation shall have the right, in its sole
discretion, to designate or cause an Affiliate or third party provider to
provide to BHGE any applicable Service(s), which shall be consistent with GE
Aviation’s current and ordinary course practices, subject to any such third
party provider agreeing in writing to provide such Services in accordance with
the applicable terms and conditions of this Agreement. For the avoidance of
doubt, GE Aviation will remain liable for the provision of Services by an
Affiliate or such third party provider, in accordance with the terms of this
Agreement.
ARTICLE 3    

PROGRAM MANAGEMENT; AERO-DERIVATIVE PRODUCT COMPETITIVENESS COMMITTEE
Section 3.01.    Program Management and Operations.
(a)    Alliance Managers. Promptly after the Trigger Date, each Party shall
appoint an experienced cross-functional senior business leader to act as an
alliance manager (each, an “Alliance Manager”), who shall oversee the
fulfillment of this Agreement and the alignment of the Parties’ interests, and
shall notify the other Party of its Alliance Manager. The Alliance Managers
shall be the primary point of contact for the Parties regarding the
collaboration activities contemplated by this Agreement and shall help
facilitate all such activities hereunder.
(b)    Alliance Manager Responsibilities. The Alliance Managers shall have the
following responsibilities:
(i)    To create and maintain a collaborative work environment between the
Parties;
(ii)    To lead execution work assigned by the APCC to each Party and to serve
as the single unifying element in the organization of each Party to ensure
consistency and simplification as appropriate;
(iii)    To coordinate the various functional representatives developing and
executing strategies and plans for GE Aviation’s supply of the LM Products,
Spare Parts and Services;


15

--------------------------------------------------------------------------------





(iv)    To provide single-point leadership for generating consensus both
internally within their respective Parties’ organizations and externally across
party lines regarding key strategy and plan issues;
(v)    To ensure the ability for rapid decision-making regarding the execution
of strategies and plans approved by the APCC to avoid the need for excessive
APCC meetings and input;
(vi)    To identify and raise cross company, cross region and/or cross function
disputes to the APCC; and
(vii)    To plan and coordinate efforts aimed at establishing and maintaining
the functionality of GE Aviation’s supply of the LM Products, Spare Parts and
Services.
Section 3.02.    Committees.
(a)    Governance. The Parties have agreed to establish the following committees
to assist in achieving the Parties’ goals: (i) an Aero-derivative Product
Competitiveness Committee (“APCC”), the functions, composition, meeting
requirements, decision-making authority and record keeping requirements for
which are set forth in ‎Section 3.02(b), and (i) Program Control Boards (each, a
“PCB”), the functions, decision-making authority and record keeping requirements
for which are set forth in ‎Section 3.02(c). The Parties have agreed that the
oversight and management structures provided by the APCC and the PCBs as
established by the Parties should facilitate quick decision-making and issue
resolution. The Parties have also agreed that such oversight and management
structure should facilitate maximum allowable collaboration between the Parties
to achieve these goals and align the Parties interests, yet cause as little
disruption as possible to the organizational structures of the Parties and their
Affiliates. In addition, the Parties wish to establish an effective and
efficient management coordination system so as to optimize the long term
profitability of the LM Products, Spare Parts and Services.
(b)    APCC.
(i)    Function. The APCC shall have the following functions:
(A)    evaluate and review cost competitiveness concerns after taking into
account total cost of ownership, durability, reliability, availability, output,
efficiency, and other similar value differentiators and then negotiate to modify
the pricing terms to improve alignment and cost competitiveness, which
modifications may include (1) reducing budget costs, which if achieved would be
immediately captured by BHGE through a reduction of price during the interim
term, (1) rebalancing of margin rates across LM Products, Spare Parts and
Services, (1) temporary price concessions or (1) other economic currency as
agreed by the Parties; provided that BHGE has provided the APCC with
documentation to support such cost competitiveness concern that the LM Products,
Spare Parts and Services costs are higher than the market rates of other similar
manufacturers of aero-derivative


16

--------------------------------------------------------------------------------





engines of a comparable quality and such rates have been consistently offered
for at least one (1) year;
(B)    if requested by a Party, address major market concerns resulting from the
commercial end market or the supply chain environment and potential
corresponding adjustments to the Cost Baseline or Applicable Price;
(C)    make determinations on long range forecasting for sales and operations
planning, based on input from BHGE’s customer channel representatives and GE
Aviation’s planning and fulfillment representatives;
(D)    approve and guide joint technology development initiatives, including
Development Program prioritization, funding and execution, based on input from
BHGE’s engineers and product managers and GE Aviation’s engineers and product
management;
(E)    review and make decisions regarding proposals for new Derivatives;
(F)    oversee the management of the LM Products, Spare Parts and Service
(including product cost out opportunities, product safety, non-aero part
industrialization, lead time reduction ideas, end of life product management and
new supplier development);
(G)    oversee the configuration management of the LM Products or Spare Parts
(including technical reviews);
(H)    review of Repairs and Spare Parts introduction, development
substantiation, approval and whether to allow new Repairs and Spare Parts
introductions to the extent such introductions did not receive approval from GE
Aviation’s engineering team for reasons related to safety concerns along with
associated documentation related to the foregoing;
(I)    sustaining engineering of the LM Products or Spare Parts;
(J)    determine the funding and joint management of Development Programs under
each Technology Development Program Plan;
(K)    resolve any Disputes regarding ownership or licensing of Intellectual
Property in accordance with the requirements of ‎ARTICLE 6;
(L)    at the request of BHGE to restart any LM Product Line that is terminated
pursuant to ‎Section 4.03, consider the associated business case by evaluating
the cost and benefit of restarting such terminated LM Product Line and, if the
APCC determines to resume such terminated LM Product Line, such LM Product Line
will be reinstated in this Agreement subject to pricing and lead time changes,
if any;


17

--------------------------------------------------------------------------------





(M)    at the request of BHGE if there is a substantial need to extend the
support period under ‎Section 4.03(c) for Aftermarket Services or Engineering
Services, consider granting an extension of such period;
(N)    review Lead Time reduction in accordance with ‎Section 7.02(c);
(O)    update the Prohibited Supplier List periodically and consider, upon
written request of the Parties, making exceptions to the Prohibited Supplier
List, provided that the APCC unanimously approves making such exceptions;
(P)    approve content contributed by GE Aviation required to construct
Industrial Repair Manuals (IRMs) for LM Products;
(Q)    address the matters relating to introduction of new Repairs and Spare
Parts as set forth in ‎Section 7.09 and ‎Section 7.10(a), including any
exclusive buy or sell obligations between the Parties related thereto; and
(R)    make funding decisions on actions recommended by, or decisions made by,
the PCBs.
(ii)    Composition. The APCC shall consist of a total of four (4) members, and
be composed of two (2) senior leaders (who shall be officers, directors or
senior employees) appointed by each of GE Aviation and BHGE immediately
following the Trigger Date. GE Aviation and BHGE shall jointly appoint a
chairperson to serve as the leader of the APCC (the “APCC Chairperson”). GE
Aviation and BHGE shall have the right from time to time to substitute
individuals, on a permanent or temporary basis for any of its previously
designated members of the APCC, upon written notice to the other Party.
(iii)    Meetings. Unless the APCC otherwise agrees, regular meetings of the
APCC shall be held at least once every fiscal quarter to establish goals,
approve strategies and plans, review progress versus goals and to discuss
issues. All meetings shall be held at such times and places as the APCC may
determine. The APCC Chairperson shall be responsible for coordinating and
distributing an agenda to the members of the APCC prior to meetings. The APCC
Chairperson may call a special meeting of the APCC upon request of any member by
written or oral notice to the other members. Notice of the place, date and time
of all meetings of the APCC shall be mailed to a member’s last officially
communicated place of business at least ten (10) days before the meeting or
given by electronic communication at least five (5) days before the meeting.
Attendance at a meeting shall constitute waiver of notice. Any meeting may be
held by telephone or teleconference so long as all members participating in the
meeting can hear one another at the same time. Telephone or teleconference
meetings shall be governed by the same rules as other meetings of the APCC
except as to location.


18

--------------------------------------------------------------------------------





(iv)    Quorum. A duly constituted quorum of the APCC for purposes of making any
decision or taking any action required or permitted to be made or taken pursuant
to this Agreement shall be at least two (2) members from each of GE Aviation and
BHGE present in person, via telephone or teleconference. Any member unable to
attend in person may attend via telephone or teleconference and shall have all
rights to participate fully and vote, provided that members of the APCC may not
delegate their attendance responsibility.
(v)    Decision Making. The APCC shall review processes and reach decisions
after taking into consideration each Party’s interests, including in the areas
of cost competitiveness, services footprint dynamics, growth opportunities and
customer dynamics. Decisions shall be made on a business case basis (A) after
reviewing the necessary facts and risk assessments provided by the engineering
and supply chain teams and (A) after taking into account input from the
commercial teams regarding the end market for use in the business case. Any
decision or action required or permitted to be made or taken by the APCC shall
only be made or taken upon the unanimous agreement of all members of the APCC.
If the APCC does not unanimously agree with respect to any matter, then such
matter shall be resolved pursuant to the mechanisms described in ‎Section 9.07
of this Agreement. Any decision or action that might be made or taken at any
meeting of the APCC may be made or taken, in lieu of a meeting, by an instrument
in writing executed by the members of the APCC. Such instruments may be executed
in counterparts.
(vi)    Records. The APCC shall keep accurate minutes of all meetings to reflect
any and all decisions or actions made or taken. The APCC Chairperson shall
designate a member of the APCC or another person agreed by the APCC to prepare
and circulate a draft of the minutes of each meeting. Drafts of such minutes
shall be delivered to the members of the APCC within twenty (20) days after the
meeting, and shall be edited and issued in final form as soon as practical after
the meeting, with the approval and agreement of the members of the APCC, as
evidenced by their (or their designee’s) signatures on the minutes. The APCC
shall also keep such other records as it deems appropriate.
(c)    Program Control Board (PCB). There shall be a PCB formed for each LM
Product Line (e.g., LM2500, LM6000, LMS100, and LM9000), including its related
Derivatives and variants with respect to (1) flange to flange decisions (“GE
Aviation PCBs”) and (2) overall package and turbine integration decisions (“BHGE
PCBs”).
(i)    Function. Each PCB shall have the following functions:
(A)    Making decisions on design changes in the factory and the field;
(B)    Monitoring business operations, considering technical and business risk;


19

--------------------------------------------------------------------------------





(C)    Approving control documents such as engineering scope of work, technical
publications and service bulletins;
(D)    Overseeing supply chain management and manufacturing programs management;
and
(E)    Managing allocation of approved funds and budgeting.
(ii)    Meetings. A GE Aviation-appointed PCB chairperson will call and lead
meetings and there shall be at least one BHGE appointee for GE Aviation PCBs. A
BHGE-appointed PCB chairperson will call and lead meetings and there shall be at
least one GE Aviation appointee for BHGE PCBs.
(iii)    Decision Making. Any decision or action required or permitted to be
made or taken by a PCB shall only be made or taken upon the unanimous agreement
of all members of such PCB; provided that:
(A)    any decision or action associated with flange to flange turbines and
associated Technology shall be led by GE Aviation, with at least one (1)
representative from BHGE having the right to provide input, provided that if a
PCB cannot reach unanimous agreement then the issue will be escalated within the
organizations to attempt to reach an agreement at a more senior level, but GE
Aviation shall have the final decision authority,
(B)    any decision or action associated with installation design manuals for GE
Aviation-supplied hardware for LM Products shall be led by GE Aviation, with at
least one (1) representative from BHGE having the right to provide input,
provided that if a PCB cannot reach unanimous agreement then the issue will be
escalated within the organizations to attempt to reach an agreement at a more
senior level, but GE Aviation shall have the final decision authority, and
(C)    any decision or action associated with the overall package and turbine
integration of LM Products, and associated package and integration Technology,
shall be led by BHGE, with at least one (1) representative from GE Aviation
having the right to provide input; provided that, to the extent a formal program
control process does not exist at BHGE, then BHGE shall provide necessary
updates to GE Aviation on the package development and provide GE Aviation with
an opportunity to provide comment, provided that if a PCB cannot reach unanimous
agreement then the issue will be escalated within the organizations to attempt
to reach an agreement at a more senior level, but BHGE shall have the final
decision authority.
(iv)    Records. Each PCB shall keep accurate minutes of all meetings to reflect
any and all decisions or actions made or taken. A member of each PCB shall
prepare and circulate a draft of the minutes of each meeting. Drafts of such
minutes shall be delivered to the members of such PCB within twenty (20) days
after the


20

--------------------------------------------------------------------------------





meeting, and shall be edited and issued in final form as soon as practical after
the meeting, with the approval and agreement of the members of such PCB, as
evidenced by their (or their designee’s) signatures on the minutes. Each PCB
shall also keep such other records as it deems appropriate.
Section 3.03.    Agreement Implementation.
(a)    Spare Part PO Placement Process. The Parties acknowledge that there is a
need to implement a workable process for the placement and acceptance of POs and
that the parties to the STDA are working to develop and implement such a process
for use thereunder prior to the Trigger Date. The Parties may use such same
process for the purposes of this Agreement or may use such other process as the
Parties may mutually agree upon in writing.
(b)    Spare Parts Storage and Warehousing. Due to the fact that the current
BHGE process for storing and warehousing Spare Parts (and certain LM Products
components) is fully integrated into the GE Aviation material management
processes, and such processes and facilities cannot be maintained in the same
manner following the Trigger Date, but recognizing that fully separating such
processes is a complex and time consuming process, the Parties agree that they
will work together to mutually agree on a new process or resolution for the
storing and warehousing of such goods, if needed, by no later than December 31,
2019 (or such other date as mutually agreed by the Parties). Such new process
shall allow for title transfer, care, custody and control and risk of loss for
Spare Parts (and any other LM Products) to occur at delivery as contemplated by
any purchase orders issued under the process agreed through the previous
section. The Parties shall recommend the revised process to the APCC for
approval; provided that the revised process shall seek to minimize costs that
each Party shall have to bear. For the avoidance of doubt, the Parties recognize
that (i) this will require the establishment of a separate warehousing solution
that is not owned or leased by GE Aviation and (ii) such process or resolution
established hereunder also may be used under the STDA if the parties thereto
agree to do so. In the case that BHGE is not ready with a solution, then BHGE
shall pay GE Aviation the required cost to keep inventory until a solution is in
place.
(a)    Administrative and Management Organization Costs. The Parties agree to
the rights and obligations set forth in Section 3.03(c) of Schedule 15.


ARTICLE 4    

TERM AND TERMINATION
Section 4.01.    Term. The term of this Agreement shall commence on the Trigger
Date and shall expire, automatically and immediately (without further action by
any Party) upon the STDA Effective Date, unless earlier terminated in accordance
with ‎Section 4.02 or ‎Section 4.03 (the “Term”).
Section 4.02.    Termination Events.


21

--------------------------------------------------------------------------------





(a)    Mutual Agreement. This Agreement may be terminated upon the mutual
written agreement of the Parties.
(b)    Bankruptcy; Insolvency. Any Party may terminate this Agreement
immediately by written notice to the other Party upon the occurrence of any of
the following events: (i) such other Party is or becomes insolvent or unable to
pay its debts as they become due within the meaning of the United States
Bankruptcy Code (or any successor statute) or any analogous foreign statute; (i)
such other Party appoints or has appointed a receiver for all or substantially
all of its assets, or makes an assignment for the benefit of its creditors; (i)
such other Party files a voluntary petition under the United States Bankruptcy
Code (or any successor statute) or any analogous foreign statute; or (i) such
other Party has filed against it an involuntary petition under the United States
Bankruptcy Code (or any successor statute) or any analogous foreign statute, and
such petition is not dismissed within ninety (90) days.
(c)    [Intentionally Omitted]
(d)    Material Breach.
(i)    In the event of a material breach by a Party (the “Breaching Party”), the
other Party (the “Non-breaching Party”) shall provide written notice to the
Breaching Party as soon as reasonably practicable after the Non-breaching Party
becomes aware of the occurrence of such material breach, which notice shall
contain a description of such material breach in reasonable detail (a “Notice of
Material Breach”). The failure or delay of the Non-breaching Party in delivery
of a Notice of Material Breach shall not be deemed a waiver of any rights of
such Non-breaching Party unless and to the extent such failure or delay
materially and adversely affects the Breaching Party’s ability to cure such
material breach.
(ii)    The Breaching Party shall have the automatic right during the ninety
(90) day period following receipt of a Notice of Material Breach to cure such
material breach (the “Initial Cure Period”). Any efforts by the Breaching Party
to cure shall not be deemed an admission that the Breaching Party has committed
a material breach. If the Breaching Party has promptly and diligently taken
reasonable steps to cure but such cure has not been completed within the Initial
Cure Period, then the period to cure shall be extended for a commercially
reasonable time not to exceed a further thirty (30) days to enable such cure to
be completed (the “Extended Cure Period”), provided that, the cure period shall
not be extended if, notwithstanding all reasonable efforts, such cure could not
be effected within the Extended Cure Period.
(iii)    If the Breaching Party disputes that a material breach has occurred, or
if a cure is not possible within the Initial Cure Period (or, if applicable, the
Extended Cure Period), then senior management representatives of the Parties
shall meet, no later than fifteen (15) days following delivery of written notice
from one Party to the other Party requesting such meeting, to attempt to resolve
such Dispute. The Parties agree to use all reasonable efforts to fully resolve
the Dispute and to find a cure within the Initial Cure Period (or, if
applicable, the Extended Cure Period). The


22

--------------------------------------------------------------------------------





Parties may extend the duration of such dispute resolution proceedings for such
period of time as may be mutually agreed in writing. If the Parties have not
resolved such Dispute by the end of thirty (30) days following the written
notice requesting a dispute resolution meeting of senior management, then the
Non-breaching Party may terminate this Agreement by delivering written notice to
such effect to the Breaching Party (the “Notice of Termination”), but the
Breaching Party shall be entitled to commence a Dispute under the applicable
dispute resolution clause herein to determine if a material breach has occurred.
Termination shall be without prejudice to any other rights or remedies to which
any Party may be entitled under this Agreement or applicable Law.
(iv)    If the termination is due to GE Aviation’s material breach, if so
specified by BHGE, upon a Notice of Termination of this Agreement, GE Aviation
shall promptly stop work under any POs outstanding as of such notice date as
directed in the notice.
(v)    If the termination is due to BHGE’s material breach, GE Aviation shall
have the right to promptly stop work under any POs outstanding as of such notice
date and BHGE shall not place further subcontracts/orders in respect of any such
outstanding POs.
(vi)    This Agreement may not be terminated for any reason other than as
expressly set forth in this ‎Section 4.02.
(e)    [Intentionally Omitted]
(f)    Breaches of POs. For the avoidance of doubt, the breach of a PO shall not
automatically constitute a breach of this Agreement, provided that such breach
may still give rise to other relief. However, GE Aviation may terminate this
Agreement upon notice to BHGE: (i) for material and chronic breaches of the POs
by BHGE that BHGE has not cured within one hundred eighty (180) days following
written notice of default from GE Aviation, or (i) default by BHGE of its
payment obligations under any PO or POs, for amounts not subject to a good faith
dispute, individually or in the aggregate, in excess of fifty million U.S.
Dollars ($50,000,000).
Section 4.03.    LM Product Line Termination Upon Production Cessation.
(a)    Subject to ‎Section 4.03(b) and ‎Section 4.03(c) and without prejudice to
any other clauses in this Agreement, GE Aviation shall not have an obligation to
provide engines of an LM Product Line if (a) any LM Product Line has not been
delivered for a period of twelve (12) consecutive months (so long as such one
(1) year period has not expired due to delivery delays caused by GE Aviation)
(the end of such period, an “End of Production Date”), and (b) GE Aviation sends
BHGE a request to terminate engine production on such LM Product Line, and (c)
BHGE consents in writing to such termination, provided that BHGE shall
reasonably and promptly consider GE Aviation’s request.


23

--------------------------------------------------------------------------------





(b)    If BHGE wishes to restart an LM Product Line terminated in accordance
with the above, it may make a request of the APCC as set forth in ‎Section
3.02(b)(i)(L). Should GE Aviation restart the LM Product Line previously ceased,
all rights and obligations under this Agreement shall be reinstated.
(c)    For any LM Product Line terminated in accordance with the above, GE
Aviation shall continue to support and fulfill POs for Spare Parts, Repairs and
Engineering Services issued by BHGE in accordance with this Agreement for a
period of twenty-five (25) years following the relevant End of Production Date.
If BHGE has a substantial need to extend such period for Spare Parts, Repairs or
Engineering Services, the APCC may grant an extension of such period in
accordance with ‎Section 3.02(b)(i)(M).
Section 4.04.    Effects of Expiration or Termination.
(a)    Tooling Purchase Option Upon Termination. Following any termination of
this Agreement (other than (i) termination by GE Aviation pursuant to ‎Section
4.02(d) for material breach by BHGE or (ii) expiration of this Agreement on the
STDA Effective Date), GE Aviation shall notify BHGE in writing if GE Aviation
intends to sell any tooling assets that GE Aviation owns and that are
exclusively used in connection with assembly and/or testing of the LM Product
Lines that are exclusive to the BHGE Field of Use outside of the sale of the
associated GE Aviation business. BHGE shall then have a right, exercisable by
written notice to GE Aviation within sixty (60) days following receipt of GE
Aviation’s notice, to purchase such tooling. If BHGE exercises such right to
purchase such tooling, the Parties shall negotiate in good faith for a period of
one hundred twenty (120) days with respect to the price and other terms in
connection with such sale. If the Parties are unable to enter into such an
agreement, then GE Aviation may thereafter pursue such sale to any third party.
(b)    Other Effects of Expiration or Termination.
(i)    Except as set forth in ‎Section 4.05, expiration or termination of this
Agreement shall terminate any and all rights and obligations hereunder; provided
that the expiration or earlier termination of this Agreement shall not relieve
any Party of any of its rights or liabilities arising prior to or upon such
expiration or earlier termination or for POs under execution.
(ii)    The acceptance of any PO from, or the sale or provision of any LM
Products, Spare Parts or Services to, BHGE after the expiration or termination
of this Agreement shall not be construed as a renewal or extension hereof, nor
as a waiver of termination, but in the absence of a written agreement signed by
one of the authorized representatives of GE Aviation herein, all such
transactions shall be governed by provisions identical to the provisions of this
Agreement; provided that, for the avoidance of doubt, in the case of the
expiration of this Agreement on the STDA Effective Date, all such transactions
shall be governed by the STDA.
(iii)    Except as set forth in ‎Section 4.05, each Party shall promptly, but in
no event greater than within thirty (30) days, return all Confidential
Information of


24

--------------------------------------------------------------------------------





the other Party or their Affiliates that is in such Party’s or its Affiliates’
possession and control, subject to any rights such Party and its Affiliates may
rightfully possess to the same hereunder; provided that this clause (iii) shall
not apply to the extent that the STDA remains in effect at the time of the
expiration or termination of this Agreement (in which case all Confidential
Information under this Agreement shall be deemed Confidential Information of the
relevant Party under the STDA as though disclosed thereunder).
Section 4.05.    Survival. On any expiration or termination of this Agreement,
the following provisions shall survive in full force and effect: ARTICLE 1
(Definitions); ‎Section 4.04 (Effects of Expiration or Termination); this
‎Section 4.05 (Survival); ‎Section 6.02 (Background IP) with respect to the
provisions set forth in such section that expressly survive; ‎Section 6.03
(Foreground IP) with respect to the provisions of such section that expressly
survive in accordance with Section 6.03(g); ‎Section 6.04(f) (Technology
Deliverables); ‎Section 6.06 (Third Party Licenses); ‎Section 6.07 (Section
365(n) of the Bankruptcy Code); ‎Section 6.09 (Reservation of Rights); Section
6.10 (Further Assurances); ‎Section 6.13 (Prosecution and Maintenance); ‎Section
6.14 (Third Party Infringements, Misappropriations and Violations); ‎Section
6.17 (Embedded Software License); ‎Section 7.02(a) (Terms and Conditions of
Purchase); Section 7.05 (Lump Sum Payment); ‎ARTICLE 8 (Allocation of
Liability); and ‎ARTICLE 9 (General Provisions). Expiration or termination of
this Agreement shall not affect any rights or liabilities which have accrued
prior to expiration or termination. In addition, any payment obligations that
have accrued under this Agreement at the time of such expiration or termination
shall remain in full force and effect until they are satisfied in full.
ARTICLE 5    

EXCLUSIVITY
Section 5.01.    BHGE Exclusive Purchasing Commitment. During the Term and
subject to ‎Section 5.04, BHGE, directly or through its Affiliates, shall
purchase from or through GE Aviation, as its sole supplier, one hundred percent
(100%) of their requirements for Exclusive Products/Services for the BHGE Field
of Use. Subject to the exceptions referenced above, BHGE expressly covenants and
agrees on behalf of itself and its Affiliates that, during the Term, (i) they
will not obtain Exclusive Products/Services from any source other than GE
Aviation, and (ii) they will not provide Exclusive Products/Services other than
for the BHGE Field of Use.
Section 5.02.    GE Aviation Exclusive Supplying Commitment. During the Term and
subject to ‎Section 5.05, GE Aviation, and its Affiliates acting on its behalf,
shall sell to BHGE the Exclusive Products/Services ordered by BHGE under and
pursuant to the terms of this Agreement as GE Aviation’s sole third party
customer for the Exclusive Products/Services for the BHGE Field of Use. For the
avoidance of doubt, Engineering Services, other than those captured in the
definition of Exclusive Products/Services, that are provided by GE Aviation to
BHGE and covered by the terms of this Agreement shall be provided on a
non-exclusive basis (and shall also be subject to the terms of the exclusive
license grants in ‎ARTICLE 6).


25

--------------------------------------------------------------------------------





Section 5.03.    Rights Regarding New Engines.
(a)    If GE Aviation or any Affiliates acting on its behalf (or an Affiliate
thereof utilizing any GE Aviation Intellectual Property provided to such
Affiliate for development of an aeroderivative engine or other GE Aviation
engineering resources), or BHGE or any of BHGE’s Affiliates, intends to (i)
develop a new engine (including derivatives) for the BHGE Field of Use that
neither GE Aviation nor BHGE makes as of the Trigger Date in a particular Power
Class, or (i) procure a competing engine for the BHGE Field of Use in a
particular Power Class, whether independently or with or through a third party,
then GE Aviation or BHGE, as applicable, shall first provide the APCC with
notice of such intention for discussion in good faith to determine if BHGE can
reach agreement with GE Aviation in a reasonable timeframe on terms (including
funding) on which they, jointly or collectively, would pursue such new engine
opportunity as set forth in ‎Section 5.03(b)(i) and ‎Section 5.03(b)(ii) below.
(b)    If GE Aviation and BHGE do not reach agreement within six (6) months of
such notice, then the Party seeking to pursue such new engine opportunity can
pursue such new engine opportunity independently of the other Party, if and only
if:
(i)    In the case where GE Aviation is the Party pursuing the new engine
opportunity, (A) such new engine opportunity would require more than
seventy-five million U.S. dollars ($75,000,000) in total development and
procurement costs, and (A) at least sixty percent (60%) of the total product
cost (based on the estimated cost of the fiftieth (50th) production unit) of the
new engine is attributable to engine parts not present in any LM Product Line as
of the date of such notice. Under such circumstances, such new engine
opportunity would thereafter be deemed outside the scope of this Agreement such
that this Agreement would not apply to such new engine opportunity except for
Intellectual Property addressed in a Technology Development Program Plan under
‎ARTICLE 6.
(ii)    In the case where BHGE is the Party pursuing the new engine opportunity,
such new engine opportunity would require more than fifty million U.S. dollars
($50,000,000) in total development and procurement costs, or BHGE procures a
competing engine for use in the BHGE Field of Use. Under such circumstances, any
sales of such new engine would contribute to the denominator of the applicable
Engine Unit Proportion for BHGE Field of Use.
Section 5.04.    Termination of BHGE Exclusive Purchasing Commitment. Without
prejudice to any other rights or remedies to which BHGE may be entitled under
this Agreement or applicable Law, including the right to seek damages, specific
performance and injunctive relief in accordance with this Agreement, upon
written notice to GE Aviation, BHGE shall no longer be bound by ‎Section 5.01
for a particular Power Class (but not any other Power Class) if:
(a)    GE Aviation materially and chronically defaults on delivery obligations
for the Exclusive Products/Services in such Power Class and is not able within
one hundred eighty (180) days to develop a plan to cure following written notice
of default from BHGE; or


26

--------------------------------------------------------------------------------





(b)    GE Aviation materially breaches its supply commitment under ‎Section
5.02.
Section 5.05.    Termination of GE Aviation Exclusive Supply Commitment. Upon
written notice to BHGE, GE Aviation shall no longer be bound by its exclusive
supply obligations under ‎Section 5.02 for the specific Power Class and BHGE
Field of Use if any one of the following occurs, as follows:
(a)    As set forth in Section 5.05(a) of Schedule 15:
(b)    [Intentionally Omitted]:
(c)    As set forth in Section 5.05(c) of Schedule 15.
(d)    For the BHGE Field of Use and all Power Classes, BHGE materially breaches
its purchasing commitment under ‎Section 5.01.
(e)    As set forth in Section 5.05(e) of Schedule 15.
(f)    As set forth in Section 5.05(f) of Schedule 15.
Section 5.06.    Change of Control of BHGE.
(a)    [Intentionally Omitted]
(b)    If a GEA Competitor acquires (directly or indirectly) more than forty
percent (40%) of BHGE, GE Aviation may terminate the exclusive supply
obligations under Section 5.02 and exclusive licenses granted under ARTICLE 6
would become non-exclusive for all Exclusive Fields of Use (i.e., both GE
Aviation and BHGE would be entitled to sell into the Exclusive Field of Use).
(c)    Upon the occurrence of a Change in Control of BHGE, GE Aviation may
terminate the exclusive supply obligations under ‎Section 5.02 and exclusive
licenses granted under ‎ARTICLE 6 would become non-exclusive in the Exclusive
Field of Use.
For the avoidance of doubt, a Change in Control shall not affect or otherwise
terminate the exclusive purchase commitment of BHGE. Unless otherwise set forth
in this Agreement, all other terms of this Agreement shall continue to apply.
ARTICLE 6    

DEVELOPMENT PROGRAMS AND INTELLECTUAL PROPERTY
Section 6.01.    Development Programs.
(a)    Legacy NPIs. The Parties agree that Schedule 10 of the STDA sets forth:


27

--------------------------------------------------------------------------------





(i)    the Technology Development Program Plans for the Legacy NPIs and NTIs;
(ii)    the designation of BHGE Foreground IP, GE Aviation Foreground IP and
Joint Foreground IP for Legacy NPIs and NTIs (in addition to the designation of
certain Intellectual Property as “GE Power Foreground IP”); and
(iii)    the Technology Deliverables for each such Legacy NPIs and NTIs.
(b)    Engineering Programs. If at any time either of the Parties anticipate
that the labor costs to BHGE of any Engineering Services project not already
covered by a Technology Development Program Plan will exceed five million
dollars ($5,000,000), notice shall be provided to the other Party and the
Parties shall execute a Technology Development Program Plan that addresses
ownership and license rights of Foreground IP for that project, which may
deviate from the allocation of rights pursuant to ‎Section 6.03(a)(ii). If any
Engineering Services have already commenced, such Engineering Services shall
stop when such limit is reached unless and until such Technology Development
Program Plan is executed, unless continuation of the work is otherwise
authorized in writing by the Alliance Managers. GE Aviation will provide
reasonable advance notice of anticipated work stoppage. GE Aviation shall not
have any liability or obligations under this Agreement resulting from such a
work stoppage, including in connection with the Supply Program relating to such
Engineering Services (including pursuant to ‎Section 7.02(b)), until such
Technology Development Program is executed by the Parties. Either Party may also
demand a Technology Development Program Plan to be executed for projects under
five million dollars ($5,000,000).
(c)    Records and Reports. Each Party shall maintain records in sufficient
detail to enable one skilled in the art to understand the nature of the work and
properly reflect all work done and results achieved in the performance of a
Development Program (including all data in the form usually maintained by such
Party). Upon reasonable request of one Party and in compliance with this
Agreement, the other Party shall provide a copy of such records to the extent
reasonably necessary to demonstrate its performance of its obligations under
this Agreement; provided that each Party shall maintain Confidential Information
of the other Party contained in such records in confidence in accordance with
the protection of Confidential Information as set forth in ‎Section 9.08 and
shall not use such records or Confidential Information except to the extent
permitted by this Agreement.
(d)    Order of Precedence. In the event of a conflict between the rules for
allocating ownership and/or licensing of Foreground IP, the following order of
precedence shall prevail:
(i)    a Technology Development Program Plan; and
(ii)    the terms of this Agreement.
Section 6.02.    Background IP.


28

--------------------------------------------------------------------------------





(a)    GE Aviation Background Intellectual Property. As between the Parties, GE
Aviation shall own and control all GE Aviation Background IP. The Parties hereby
acknowledge and agree that, without limiting anything under the A&R Cross
License Agreement (but subject to the Umbrella Agreement), from and after
December 1, 2018, the licenses granted to BHGE and its Affiliates under Section
6.02(a)(ii) of the STDA also shall apply, in each case otherwise in accordance
with the terms and conditions of such Section 6.02(a)(ii), to all LM Products
that (i) are sold by GE Aviation to BHGE or any of its Affiliates hereunder or
are otherwise subject to the Side Agreement, and (ii) use GE Aviation Background
IP.
(b)    BHGE Background IP.
(i)    Ownership. As between the Parties, BHGE shall own and control all BHGE
Background IP. “BHGE Background IP” identified on Schedule 10 of the STDA shall
be deemed BHGE Background IP for the purposes of this Agreement.
(ii)    License of BHGE Background IP to GE Aviation.
(A)    Subject to the terms and conditions of this Agreement, BHGE, on behalf of
itself and its Affiliates, hereby grants to GE Aviation and its Affiliates an
irrevocable, worldwide, exclusive (in accordance with this Section 6.02(b)(ii))
right and license under the BHGE Background IP solely as necessary for GE
Aviation and its Affiliates to:
(1)    sell, package, maintain and provide services and repairs for products
that use BHGE Background IP in the Licensed Aviation Field of Use and
(2)    sell, package, maintain and provide aero-derivative products and services
that use both (a) hardware supplied by BHGE under a supply agreement and (b)
BHGE Background IP in the Marine Field of Use.
(B)    Such licenses shall be exclusive in the Licensed Aviation Field of Use
and Marine Field of Use, respectively, for the duration and extent of GE
Aviation’s supply commitment obligations under ‎‎ARTICLE 5. If GE Aviation’s
supply commitment obligations pursuant to ‎‎ARTICLE 5 terminate with respect to
a specific Power Class, then the license rights granted pursuant to this
‎Section 6.02(b) shall thereafter become non-exclusive as to that Power Class in
the Licensed Aviation Field of Use and the Marine Field of Use. Following
termination of this Agreement, the license rights granted pursuant to this
‎Section 6.02(b) shall survive as to products already sold during the Term, but
shall otherwise cease such that BHGE shall be free to exploit BHGE Background IP
in any and all Power Classes and fields of use.
(C)    GE Aviation shall have the right to sublicense the foregoing license
rights under this ‎Section 6.02(b) to third party vendors, solely as strictly
necessary to have-made packaging products (but not parts) and installation and


29

--------------------------------------------------------------------------------





maintenance services, and solely in accordance with the scope of the license
grant from BHGE pursuant to this ‎Section 6.02(b) and subject to the supply
commitment obligations in ‎‎ARTICLE 5; provided that, GE and GE Aviation shall
remain liable (jointly and severally) to BHGE for any breach of the license
conditions by such third party vendors.
(c)    Cooperation with respect to Designated Agreements. GE Aviation and BHGE
will work together in good faith to obtain amendments to the licenses set forth
in the Designated Agreements as necessary to allow GE Aviation to fulfill its
supply commitments and other obligations hereunder and so that the licenses
granted under this Agreement, and the ability of BHGE to operate its business,
are not limited by the scope of the licenses set forth in the Designated
Agreements. In the event such amendments are not obtained and, as a result
thereof, GE Aviation is not able to supply LM Products and Spare Parts
hereunder, GE Aviation shall not incur any liquidated damages under Section
7.02(b). For avoidance of doubt, nothing herein shall be construed as an
admission that any of the rights subject to the Designated Agreements are used
in or necessary for any supply or licensing obligations under this Agreement.
Section 6.03.    Foreground IP.
(a)    Identification of Owners.
(i)    With respect to the Legacy NPIs and NTIs, Foreground IP is assigned to
the Parties as designated in Schedule 10 of the STDA. The Parties and the
respective Affiliates of the foregoing hereby assign, and agree to assign, to
one another any and all right, title and interest in and to such Foreground IP
in accordance with such designation.
(ii)    Subject to ‎Section 6.01(b) and unless otherwise specified in a
Technology Development Program Plan (including, for the avoidance of doubt, any
Technology Development Program Plan set forth on Schedule 10 of the STDA), or as
otherwise agreed in writing, Foreground IP shall be assigned as follows:
(A)    all Foreground IP that incorporates GE Aviation Confidential Information,
is a derivative work (it being understood under that such term as used hereunder
has the meaning ascribed to it under U.S. copyright law) of GE Aviation
Background IP that constitutes a work of authorship, or is a modification of, or
improvement of any GE Aviation Background IP shall be owned by GE Aviation (“GE
Aviation Foreground IP”);
(B)    all Foreground IP that is the result of a joint collaboration between GE
Aviation, on the one hand, and BHGE, on the other hand, shall be jointly owned
by the Parties (“Joint Foreground IP”); and
(C)    all Foreground IP that is neither GE Aviation Foreground IP, nor
identified as “GE Power Foreground IP” on Schedule 10 of the STDA, nor Joint
Foreground IP shall be owned by BHGE (“BHGE Foreground IP”). For clarity, all


30

--------------------------------------------------------------------------------





Foreground IP that is designated in a Technology Development Program Plan
(including those set forth in Schedule 10 of the STDA) as “BHGE Foreground IP”
shall be deemed BHGE Foreground IP for the purposes of this Agreement.
(b)    GE Aviation Foreground IP.
(i)    Ownership. As between the Parties, GE Aviation shall own and control all
GE Aviation Foreground IP. BHGE and its Affiliates hereby assign, and agree to
assign, to GE Aviation any and all right, title and interest in and to the GE
Aviation Foreground IP.
(ii)    License of GE Aviation Foreground IP to BHGE. Subject to the terms and
conditions of this Agreement, as part of the consideration of this Agreement
(with no other payment due), GE Aviation hereby grants to BHGE an irrevocable,
worldwide, sublicensable (solely in accordance with ‎Section 6.03(b)(iii) below)
right and license under the GE Aviation Foreground IP solely as necessary to
make, have made, use, sell, package, maintain and provide LM Products, services
and repairs using GE Aviation Foreground IP, subject, in each case, to: (A) the
license restrictions regarding GE Aviation Background IP (including the
Technology transfer) set forth in ‎Section 6.02 (to the extent any such GE
Aviation Background IP is implicated in the use of such GE Aviation Foreground
IP under this ‎Section 6.03(b)(ii)), and (A) any purchase commitment obligations
imposed on BHGE pursuant to ‎ARTICLE 5. Such license grant shall (x) be
perpetual and exclusive as to BHGE for the BHGE Field of Use, (y) be
non-exclusive outside of the BHGE Field of Use, and (z) in all cases shall
exclude the Marine Field of Use and the Licensed Aviation Field of Use.
(iii)    Sublicensing. BHGE shall also have the right to sublicense the
foregoing license rights to third party vendors, solely as strictly necessary to
have-made packaging products and industrialized parts, and for installation,
maintenance and repair services (in the case of industrialized parts and repair
services, to the extent BHGE is permitted to use third party vendors for such
parts and repairs under ‎Section 7.09 or ‎Section 7.10), and in each case solely
in accordance with the scope of the license grant from GE Aviation pursuant to
this ‎Section 6.03(b), and subject to the purchase commitment obligations in
‎‎ARTICLE 5; provided that, BHGE shall remain liable to GE Aviation for any
breach of the license conditions by such third party vendors.
(iv)    GE Aviation Not Restricted in Non-Exclusive Fields. For the avoidance of
doubt, GE Aviation shall be entitled to freely exploit the GE Aviation
Foreground IP in all non-exclusive fields of use; provided, however, that GE
Aviation shall ensure appropriate contractual limitations are in place with
respect to any such license to ensure encroachment into the fields of use for
which exclusivity has been granted under the GE Aviation Foreground IP would
clearly be in violation of such license rights.
(c)    BHGE Foreground IP.


31

--------------------------------------------------------------------------------





(i)    Ownership. As between the Parties, BHGE shall own and control all BHGE
Foreground IP. GE Aviation and its Affiliates hereby assign, and agree to
assign, to BHGE any and all right, title and interest in and to the BHGE
Foreground IP.
(ii)    Exclusive License of BHGE Foreground IP to GE Aviation.
(A)    Subject to the terms and conditions of this Agreement and as part of the
consideration of this Agreement (with no other payment due), BHGE, on behalf of
itself and its Affiliates, hereby grants to GE Aviation and its Affiliates an
exclusive, worldwide right and license under the BHGE Foreground IP solely as
necessary for GE Aviation and its Affiliates to (i) sell, package, maintain and
provide services and repairs for products that use BHGE Foreground IP in the
Licensed Aviation Field of Use and (ii) sell, package, maintain and provide
aero-derivative products and services that use both (a) hardware supplied by
BHGE under a supply agreement and (b) BHGE Foreground IP in the Marine Field of
Use. Such licenses shall be exclusive in the Licensed Aviation Field of Use and
Marine Field of Use, respectively, for the duration and extent of GE Aviation’s
supply commitment obligations under ‎‎ARTICLE 5. If GE Aviation’s supply
commitment obligations pursuant to ‎‎ARTICLE 5 terminate with respect to a
specific Power Class, then the license rights granted pursuant to this ‎Section
6.03(c) shall thereafter become non-exclusive with respect to such Power Class.
Following termination of this Agreement, the license rights granted pursuant to
this ‎Section 6.03(c) shall survive as to services, repairs, products or other
LM Products and Spare Parts already sold during the Term, but shall otherwise
cease such that BHGE shall be free to exploit BHGE Foreground IP in any and all
Power Classes or the Licensed Aviation Field of Use or the Marine Field of Use.
(B)    GE Aviation shall have the right to sublicense the foregoing license
rights under this ‎Section 6.03(c) to third party vendors, solely as strictly
necessary to have-made packaging products (but not parts) and installation and
maintenance services, and solely in accordance with the scope of the license
grant from BHGE pursuant to this ‎Section 6.03(c) and subject to the supply
commitment obligations in ‎‎ARTICLE 5; provided that, GE and GE Aviation shall
remain liable (jointly and severally) to BHGE for any breach of the license
conditions by such third party vendors.
(d)    Joint Foreground IP.
(i)    Ownership. The Parties shall jointly own an equal and undivided interest
in all Joint Foreground IP. Any obligations of a Party to provide access to any
Technology or Technology transfer to another Party shall be set forth in an
applicable Technology Development Program Plan. Each Party that is a party to a
Technology Development Program Plan hereby assigns, and agrees to assign, to the
other Party a joint, equal and undivided interest in all right, title and
interest in and to the Joint Foreground IP, subject to the licenses granted in
this ‎Section 6.03(d).


32

--------------------------------------------------------------------------------





(ii)    Exclusive License to BHGE. Subject to the terms and conditions of this
Agreement, GE Aviation hereby grants BHGE a perpetual, worldwide, exclusive,
sublicensable right and license to use, practice, improve, modify and make
derivative works of the Joint Foreground IP in the BHGE Field of Use. For the
avoidance of doubt, the Parties agree that the foregoing license does not convey
any rights to the GE Aviation Background IP or GE Aviation Foreground IP.
(iii)    Exclusive License to GE Aviation. Subject to the terms and conditions
of this Agreement, BHGE hereby grants to GE Aviation and its Affiliates a
perpetual, worldwide, exclusive, sublicensable right and license to use,
practice, improve, modify and make derivative works of the Joint Foreground IP
in the Licensed Aviation Field of Use and the Marine Field of Use. For the
avoidance of doubt, the Parties agree that the foregoing license does not convey
any rights to the BHGE Background IP or BHGE Foreground IP.
(iv)    Acknowledgment of Rights of Other Party to Joint Foreground IP. Subject
to the exclusive licenses granted under this ‎Section 6.03(d), each of the
Parties acknowledges and agrees that the other Party will be free to fully use,
practice, improve, modify and make derivative works of the Joint Foreground IP
to the same extent as the other Party, without requiring any approval of
(including any approval to license), or any notification, reporting, accounting
or payment to, such Party; so long as such Party does not inhibit, conflict or
interfere, in any way, with the other Party’s right to freely use and exploit
such Joint Foreground IP as joint owner. Each of the Parties acknowledges and
agrees that the Joint Foreground IP (other than any patents or published patent
applications) shall be deemed to be Confidential Information of both Parties,
which shall be treated in accordance with ‎Section 9.08 and subject to the same
exceptions in ‎Section 9.08.
(v)    Prosecution and Maintenance of Patents Included in Joint Foreground IP.
The cost of obtaining and maintaining any patents or patent applications
included in the Joint Foreground IP shall be shared equally by the Parties. The
Parties shall make the initial decision on whether to seek patent protection on
Joint Foreground IP. Either Party, at any time, shall have the right to decline
to participate in the cost of obtaining or maintaining any patent on Joint
Foreground IP, and in such event, the nonpaying Party shall assign, subject to
the licenses and rights granted in this Agreement, its ownership interest in
such patent to the Party paying the cost of obtaining or maintaining such
patent; provided, however, the non-paying Party shall have a license to practice
the inventions under any such patent to use and practice such patent (a) in the
case of BHGE as the non-paying Party, the BHGE Field of Use and (b) in the case
of GE Aviation as the non-paying Party, the Licensed Aviation Field of Use and
Marine Field of Use.
(e)    [Intentionally Omitted]
(f)    Enforcement of Foreground IP. With respect to the exclusive license
rights granted pursuant to this ‎ARTICLE 6 above to Foreground IP, the
applicable exclusive licensee


33

--------------------------------------------------------------------------------





thereunder shall have the full right (but not the obligation) to enforce the
applicable Foreground IP in their respective exclusive field of use, for the
periods in which such licenses are exclusive (and continue to survive in
accordance with Section 6.03(g)). The other Party shall reasonably cooperate in
such enforcement, including by being a party to any such enforcement action if
required to fully enforce any rights in such Foreground IP. The enforcing
Parties shall mutually agree on the division of any applicable fees and costs
associated with any such enforcement, as well as any settlement proceeds or
judicial awards arising from such enforcement.
(g)    Survival of Foreground IP Provisions. Sections 6.03(a), 6.03(b)(i),
6.03(c)(i), 6.03(d) and 6.03(f), and this Section 6.03(g), shall survive any
expiration or termination of this Agreement. Sections 6.03(b)(ii)-(iv) and
6.03(c)(ii) shall survive any early termination of this Agreement but shall
automatically expire, and shall be of no further force or effect, upon the STDA
Effective Date (including if the STDA Effective Date occurs after the early
termination of this Agreement); however the Parties acknowledge and agree that
continuity of the license rights granted pursuant to Sections 6.03(b)(ii)-(iv)
and 6.03(c)(ii) shall be maintained nonetheless because the licenses granted in
Sections 6.03(b), 6.03(c) and 6.03(e) of the STDA shall become effective upon
the STDA Effective Date.
Section 6.04.    Technology Deliverables.
(a)    For each of the LM Product Lines, GE Aviation shall provide the
Technology Deliverables set forth in Schedule 13 to BHGE.
(b)    Except as set forth on Schedule 13 or as otherwise expressly agreed by
the Parties in writing and subject to ‎Section 6.04(a), GE Aviation shall not be
obligated to provide the following:
(i)    drawings, material specifications, and manufacturing specifications
relating to GE Aviation Background IP or GE Aviation Foreground IP;
(ii)    drawings of parts common to GE Aviation flight engines and Legacy LM
Product Lines (excluding new product introductions), which are GE Aviation
Background IP;
(iii)    material curves, Design Practices, Design Record Books,
mathematical/software models; or
(iv)    any other GE Aviation Background IP (or Technology transfer in
connection therewith) unless strictly necessary to employees of BHGE on a
need-to-know basis for (a) use and integration of hardware supplied by GE
Aviation with hardware or packaging of BHGE, unless separately licensed on a
case-by-case or LM Product Line-specific basis, or (b) use by RSP personnel
(e.g., as needed for the LM9000).
(c)    All Technology Deliverables set forth on Schedule 13 shall be considered
Confidential Information of GE Aviation, subject to ‎Section 9.08, and GE
Aviation Background IP.


34

--------------------------------------------------------------------------------





(d)    To the extent required in light of Section 3.03(c)(iv) of Schedule 15 of
the STDA and GE Aviation’s responsibilities thereunder, BHGE will continue to
maintain all GE Aviation content provided under Schedule 13 (“GE Aviation
Supplied Content”) for the ICD, cycle decks, IDM, IRM, IRD, RD, Departure
Records, Service Bulletins, Operation Manuals, IPB, drawings, bill of materials,
CID, RSS SPM, ESM and other documents provided thereunder (“BHGE Technical
Documents”), as BHGE does as of the Trigger Date. BHGE will provide GE Aviation
with all BHGE Technical Documents. Other than GE Aviation Supplied Content and
GE Aviation Background IP, BHGE Technical Documents shall be considered
confidential and BHGE Background IP. BHGE Technical Documents shall be
considered Confidential Information of BHGE, subject to Section 9.08, and
licensed to GE Aviation and its Affiliates in the Licensed Aviation Field of Use
and Marine Field of Use.
(e)    In the event that GE Aviation agrees to provide any employees of BHGE
access to GE Aviation drawings, specifications (as called out on the drawing),
and CIDs, on a need-to-know, case-by-case basis, in a manner approved by GE
Aviation, such as using GE Aviation computers, BHGE shall cause all users of the
foregoing to execute an acknowledgement letter substantially similar to Schedule
4 (the “End User Confidentiality Acknowledgement”). Notwithstanding the
foregoing, the Parties acknowledge and agree that (i) the End User
Confidentiality Acknowledgment is between (A) the employee of BHGE on the one
hand and (B) GE Aviation on the other hand and (ii) nothing in the End User
Confidentiality Acknowledgment is intended to expand or diminish any obligation
or liability of BHGE under this Agreement.
(f)    Each Party’s Confidential Information contained in Technology
Deliverables shall remain the property and Confidential Information of such
Party, used solely to further the purposes and rights of this Agreement (and,
following the STDA Effective Date, the STDA), and treated according to the
Confidentiality provisions of ‎Section 9.08; provided that, BHGE may use or
furnish to its customers, packagers, and suppliers such Technology Deliverables
set forth under ‎Section 6.04(a) only as set forth on Schedule 13 and necessary
to effect any contract (including purchase orders) under which there is to be
performed by BHGE, or by others, routine installation, operation, or maintenance
of LM Products supplied to BHGE under this Agreement and GE Aviation is granted
third party beneficiary rights under such contract to enforce such limitations.
Section 6.05.    [Intentionally Omitted.]
Section 6.06.    Third Party Licenses. To the extent that any Intellectual
Property licensed under this ‎ARTICLE 6 is owned by a third party, the license
of such Intellectual Property under this Agreement shall be subject to all of
the terms and conditions of the relevant agreement with such third party
pursuant to which such Intellectual Property has been licensed to GE Aviation or
BHGE, as applicable. The licenses granted in this ‎ARTICLE 6 are subject to, and
limited by, any and all licenses, rights, limitations and restrictions with
respect thereto granted to or otherwise obtained by any third party that were in
effect as of the Signing Date.
Section 6.07.    Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties


35

--------------------------------------------------------------------------------





shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.
Section 6.08.    Customers. Each Party agrees that it shall use reasonable
efforts to not knowingly bring any legal action or proceeding against, or
otherwise communicate with, any customer of the other Party with respect to any
alleged infringement, misappropriation or violation of any Intellectual Property
of such Party to the extent licensed by such Party hereunder based on such
customer’s use of the other Party’s products or services without first providing
such other Party written notice of such alleged infringement, misappropriation
or violation.
Section 6.09.    Reservation of Rights. All rights not expressly granted by a
Party hereunder are reserved by such Party. Without limiting the generality of
the foregoing, the Parties expressly acknowledge that nothing contained herein
shall be construed or interpreted as a grant, by implication or otherwise, of
any licenses other than the licenses expressly set forth in this ‎ARTICLE 6,
unless expressly agreed in a writing executed by the Parties or GE specifically
referencing this Agreement.
Section 6.10.    Further Assurances. The Parties shall, and shall cause their
respective Affiliates to, execute and deliver such instruments, documents, and
agreements and take such other actions as are necessary to memorialize or
perfect the assignments of Intellectual Property provided for in this ARTICLE 6
and to file registrations of, maintain, enforce or defend such assigned
Intellectual Property.
Section 6.11.    Access. For the avoidance of doubt, except as expressly set
forth in this ‎ARTICLE 6, Schedule 10 of the STDA, a PO or Technology
Development Program Plan, nothing in this Agreement shall be interpreted as
requiring any Party (i) to transfer to the other Party or (i) to grant to the
other Party access to, in each case of (i) and (ii), technological embodiments
(including software) of, or know-how or Confidential Information related to
Intellectual Property, as the case may be.
Section 6.12.    Further Assistance. Each Party hereby covenants and agrees that
it shall, at the request and expense of the other Party, use commercially
reasonable efforts to assist such other Party in its efforts to obtain any
third-party consent, approval or waiver necessary to enable such other Party to
obtain a license to any Intellectual Property that, as of the date of this
Agreement and but for the requirements set forth in this ‎Section 6.12, would be
the subject of a license granted pursuant to ‎ARTICLE 6 hereunder, including by
using all reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable Laws and execute and deliver such documents and other papers,
including powers of attorney, as may be required to carry out the provisions of
this Agreement and consummate and make effective the transactions contemplated
by this Agreement; provided, however, that such Party shall not be required to
seek broader rights or more favorable terms for such other Party than those
applicable to such Party prior to the date hereof or as may be applicable to
such Party from time to time thereafter. The Parties acknowledge and agree that
there can be no assurance that any Party’s efforts will be successful or that
the other Party will be able to obtain such licenses or rights on acceptable
terms or at all.


36

--------------------------------------------------------------------------------





Section 6.13.    Prosecution and Maintenance. Other than with respect to Joint
Foreground IP, each Party retains the sole right to protect the Intellectual
Property solely owned by such Party at such Party’s sole discretion, including
deciding whether and how to file and prosecute applications to register
software, patents, copyrights (including in software) and mask work rights
included in such Intellectual Property, whether to abandon prosecution of such
applications and whether to discontinue payment of any maintenance or renewal
fees with respect to any patents. With respect to Joint Foreground IP, the
Parties shall retain such rights jointly and make all such decisions jointly;
provided that, they may designate one Party to lead such decisions. All costs
and expenses shall be shared equally by the Parties sharing an interest in any
Joint Foreground IP.
Section 6.14.    Third Party Infringements, Misappropriations and Violations.
Each Party shall promptly notify the other Party in writing of any actual or
possible material infringement, misappropriation or other violation by a third
party of any Intellectual Property of the other Party being licensed hereunder
that comes to such first Party’s attention. Such first Party shall also promptly
notify the other Party of the identity of such third party and any evidence of
such infringement, misappropriation or other violation within such first Party’s
custody or control that such first Party is reasonably able to provide. The
Party having exclusive rights in a field during any period (“First Party”) shall
have the sole right to determine whether any action shall be taken in response
to such infringements, misappropriations or other violations at such First
Party’s sole discretion in such field during such period. The other Party shall
reasonably cooperate in such enforcement, including joining as required as a
necessary party to any such action. The First Party (and the other Party if such
other Party joins such action) shall agree on the division of all recoveries and
costs associated with any such enforcement as well as any settlement proceeds or
judicial awards arising from such enforcement.
Section 6.15.    Abandonment of Foreground IP.
(a)    GE Aviation shall provide (i) reasonable notice to BHGE at least thirty
(30) days prior to any intentional abandonment by GE Aviation of any patent
owned by GE Aviation or one of its Affiliates and included in the GE Aviation
Foreground IP (the “GE Aviation Option Patents”), provided that, in no event
shall any sale, conveyance, assignment, lease, license or other transfer of any
GE Aviation Option Patent be construed as an abandonment of such GE Aviation
Option Patent under this ‎Section 6.15, and (i) the opportunity for BHGE, by
providing GE Aviation with written notice within seven (7) days of receiving
such notice from GE Aviation, to obtain ownership of any such GE Aviation Option
Patent for no additional cost or expense but subject to BHGE’s obligation to
bear all costs and expenses of prosecution, maintenance, and enforcement or
otherwise in connection with such GE Aviation Option Patent thereafter. In the
event that BHGE timely elects to obtain such ownership with respect to any such
GE Aviation Option Patents, then (A) GE Aviation and/or its Affiliates, as
applicable, shall execute all documents reasonably requested and necessary to
transfer all of GE Aviation’s right, title and interest in such GE Aviation
Option Patents to BHGE and/or one of its Affiliates, as applicable, and all
out-of-pocket costs associated with recordations of such assignments shall be at
BHGE’s sole expense, and (B) upon assignment of such GE Aviation Option Patents,
such GE Aviation Option Patents shall be deemed to be licensed to GE Aviation
under this Agreement as BHGE Foreground IP. If BHGE does not exercise the


37

--------------------------------------------------------------------------------





option to obtain such ownership within the foregoing seven (7) day period, GE
Aviation and its Affiliates may abandon the GE Aviation Option Patents.
(b)    BHGE shall provide (i) reasonable notice to GE Aviation at least thirty
(30) days prior to any intentional abandonment by BHGE of any patent owned by
BHGE included in the BHGE Foreground IP (the “BHGE Option Patents”), provided
that, in no event shall any sale, conveyance, assignment, lease, license or
other transfer of any BHGE Option Patent be construed as an abandonment of such
BHGE Option Patent under this ‎Section 6.15, and (i) the opportunity for GE
Aviation, by providing BHGE with written notice within seven (7) days of
receiving such notice from BHGE, to obtain ownership of any such BHGE Option
Patent for no additional cost or expense but subject to GE Aviation’s obligation
to bear all costs and expenses of prosecution, maintenance, and enforcement or
otherwise in connection with such BHGE Option Patent thereafter. In the event
that GE Aviation timely elects to obtain such ownership with respect to any such
BHGE Option Patents, then (A) BHGE and/or its Affiliates, as applicable, shall
execute all documents reasonably requested and necessary to transfer all of
BHGE’s right, title and interest in such BHGE Option Patents to GE Aviation
and/or one of its Affiliates, as applicable, and all out-of-pocket costs
associated with recordations of such assignments shall be at GE Aviation’s sole
expense, and (B) upon assignment, such BHGE Option Patents shall be deemed to be
licensed to BHGE under this Agreement as GE Aviation Foreground IP. If GE
Aviation does not exercise the option to obtain such ownership within the
foregoing seven (7) day period, BHGE may abandon the BHGE Option Patents.
Section 6.16.    Cooperation Regarding Restrictions and Limitations Applicable
to Licensed Intellectual Property. Each Party, at the request of the other
Party, agrees to use commercially reasonable, good-faith efforts to provide such
other Party such copies of agreements (subject to any confidentiality
restrictions that would prevent disclosure of such agreements) or other
information (including summaries of the applicable limitations) that are
sufficient to inform such other Party about any limitations or restrictions on
the use of the Intellectual Property licensed to it hereunder, as applicable, or
other specific Intellectual Property licensed hereunder and identified by such
other Party in writing to such Party, which has not already been provided to
such other Party and which is not otherwise in the possession of such other
Party. Such Party shall not have any liability to such other Party resulting or
arising from the failure or inability to provide such agreements or information.
Section 6.17.    Embedded Software License.
(a)    License to Software. GE Aviation hereby grants BHGE a non-transferable
(except to end users as embedded in the LM Products or Spare Parts that have
executed an agreement to be bound by the terms of this ‎Section 6.17),
non-sublicensable, non-exclusive license to use the software embedded or
provided with LM Products, Spare Parts or Deliverables (“Software”) strictly in
accordance with this ‎Section 6.17.
(b)    Use. BHGE and such end users of the LM Products and Spare Parts may use
the Software solely for the purpose of integrating the LM Products or Spare
Parts with its own systems, and for operating the LM Products. In connection
with this purpose, use of the Software by BHGE and such end users of the LM
Products and Spare Parts includes copying or saving


38

--------------------------------------------------------------------------------





software and data in the data processing unit, executing programs, data
processing and making copies in machine readable format, and connecting Software
with other data processing programs.
(c)    Restrictions. BHGE and such end users shall not: (i) make any changes,
translations of other amendments to the Software, (i) make any back translation
of the Software in the form of source programs or in other forms, or (i) change
any protection or ownership notices in the Software, such as copyright notices
and reservations of rights (and BHGE shall retain all such notices in any copies
made by BHGE). BHGE cannot reverse engineer, decrypt, extract, reproduce, or
cause the reproduction of any Software, unless expressly authorized by GE
Aviation.
(d)    No Access. BHGE shall not grant access to the Software in any form to any
third party other than such end users as permitted herein, without the prior
written consent of GE Aviation.
(e)    Transfer Restriction. BHGE shall not transfer the Software or the license
under this ‎Section 6.17, or permit the use of Software by a third party other
than with a sale of the LM Products to such end users as permitted herein,
without the prior written consent of GE Aviation. Any attempted transfer or use
without GE Aviation consent shall be void.
Section 6.18.    IP Indemnification.
(a)    GE Aviation IP Indemnification Obligation. GE Aviation shall indemnify,
defend and hold harmless the BHGE Indemnitees from and against any and all
Liabilities incurred by the BHGE Indemnitees arising from a third party claim
alleging that any portion of the LM Products or Spare Parts, in each case
supplied by or on behalf of GE Aviation under this Agreement, infringes or
misappropriates Intellectual Property; provided that, with respect to any such
portions provided by any RSP, in such cases where the RSP is responsible for the
infringement (and is not merely following the detailed specifications or
directions of GE Aviation), the foregoing obligations of GE Aviation shall apply
only to the extent that such RSP owes comparable obligations to GE Aviation.
(b)    Notice of Claims. BHGE will promptly notify GE Aviation in writing of
such claims and give GE Aviation full authority, information and assistance for
the defense and resolution of such claims.
(c)    Exclusions. The remedies described in this ‎Section 6.18 do not apply to
any product ‎(1) not purchased by BHGE from GE Aviation; or ‎(1) that was
modified, combined with other items (except for such combinations of LM Products
or Spare Parts provided by or on behalf of GE Aviation), or was not used for its
intended purpose, in each case where such modification or combination results in
the infringement; or (1) that was supplied by BHGE or manufactured by GE
Aviation according to BHGE’s detailed specifications or directions (“BHGE’s
Instructions”), where a claim under ‎Section 6.18(a) resulted from GE Aviation’s
use or reliance on BHGE’s Instructions. With respect to products not
manufactured by GE Aviation, any indemnity given by the manufacturer thereof to
GE Aviation shall apply to BHGE.


39

--------------------------------------------------------------------------------





(d)    Apportionment. Notwithstanding anything herein to the contrary, GE
Aviation shall only bear an indemnification obligation with respect to the value
of the portions of the LM Products and Spare Parts supplied by or on behalf of
GE Aviation and not the value of the products and systems provided by an RSP or
sold by or on behalf of BHGE.
(e)    Sole and Exclusive Liability. Without limiting GE Aviation’s obligations
or rights, as applicable, under Section 8.01(f), Section 9.07(f), and Section
9.08, the obligations recited in this ARTICLE constitute the sole and exclusive
liability of GE Aviation under this Agreement for actual or alleged Intellectual
Property infringement, including with respect to the LM Products and Spare
Parts.
Section 6.19.    Use of Trademarks. Without limiting any rights granted pursuant
to that certain Trademark License Agreement, dated as of July 3, 2017, between
GE and BHGE (as amended, restated, modified or supplemented from time to time in
accordance with its terms), GE and BHGE will enter into, subject to the terms
and conditions of this Agreement and GE’s standard brand guidelines, and
negotiated based off of GE’s standard joint venture trademark license agreement
with such modifications as the parties may agree to acting reasonably and in
good faith, a royalty-free, non-transferable and non-exclusive right and license
to the Licensed Trademarks in connection with (a) the marketing, promotion,
demonstration, distribution, sale, offer for sale, and servicing (other than
repair services) of the LM Products and Spare Parts, NPI and Services to the
extent utilized by BHGE, whether as a component or otherwise, as part of its
activities in the BHGE Field of Use and (a) Repairs and Repair Services approved
by GE Aviation for co-branding as set forth in Section 7.09(c) and provided or
performed in accordance with ‎Section 7.09 and ‎Section 7.10. The foregoing
license shall not be dependent upon any GE ownership interest in BHGE.
ARTICLE 7    

PROVISION OF LM PRODUCTS, SPARE PARTS AND SERVICES
Section 7.01.    Purchase Orders.
(a)    Orders. BHGE shall issue purchase orders (each, a “PO”) to GE Aviation to
implement its purchase of the quantities of LM Products, Spare Parts and
Services that BHGE desires to purchase hereunder in accordance with this
‎Section 7.01 and the agreed upon Lead Times pursuant to ‎Section 7.02(c).
(b)    Applicability and Treatment of POs.
(i)    Binding Commitments. Each PO shall represent a binding commitment by BHGE
to purchase and, upon acceptance, a binding commitment by GE Aviation to supply,
such LM Products, Spare Parts and Services in accordance with the terms of this
Agreement and the GE Aviation Supplemental Terms. For the avoidance of doubt, GE
Aviation has an obligation to accept all POs from BHGE that comply with the
terms of this Agreement.


40

--------------------------------------------------------------------------------





(ii)    PO Modification Agreements. In order to ensure that GE Aviation is aware
of and can expressly agree to and comply with each PO, including as may be
requested to meet the specification and contractual requirements of BHGE or
BHGE’s end customer, should BHGE wish to modify, revise, supplement or supersede
any of the terms and conditions set forth in this Agreement or the GE Aviation
Supplemental Terms (the “PO Modifications”), BHGE shall make such request to GE
Aviation and, should GE Aviation agree, the Parties will execute a separate
written agreement detailing the agreed PO Modifications, which agreement, in
order to be effective, must be executed by the GE Aviation Alliance Manager, or
his or her delegatee, which agreement shall then be reflected on the body of the
PO (each, a “PO Modification Agreement”).
(iii)    Application of PO. This Agreement shall apply to all POs issued by BHGE
or any of its Affiliates to GE Aviation on or following the Trigger Date during
the Term. No pre-printed, click through, click-wrap or reverse side terms and
conditions included in document(s) of either Party, other than the GE Aviation
Supplemental Terms, shall be binding or have any legal effect whatsoever on this
Agreement and/or any POs. In the event of any conflict between a PO and the main
body of this Agreement, the main body of this Agreement will govern, except for
a PO Modification Agreement reflected on the PO.
(c)    PO Contents. All POs issued by BHGE or any of its Affiliates pursuant to
this Agreement shall contain at least the following detail:
(i)    a PO number;
(ii)    a specific LM Product, Spare Part or Service description or reference
and scope of supply or provision;
(iii)    the required delivery or provision date(s) or forecasted date(s);
(iv)    the Applicable Prices as determined in accordance with ‎Section 7.03 and
‎Section 7.04 of this Agreement;
(v)    if applicable, the quantities to be released for delivery;
(vi)    if applicable, a reference to the applicable PO Modification Agreement;
and
(vii)    a statement on the face of the PO that reads as follows: “The parties
agree that, notwithstanding any reference to any other document, this purchase
order shall be governed by that certain Bridge Supply and Technology Development
Agreement entered into by and between General Electric Company, a New York
corporation (“GE”), acting through its GE Aviation business unit, and Baker
Hughes, a GE company, LLC, dated as of July 31, 2019 (as amended, modified or
supplemented from time to time in accordance with its terms)”; provided that the


41

--------------------------------------------------------------------------------





terms of this Agreement shall apply and govern notwithstanding the absence of
such statement on the face of any PO between the Parties during the Term of this
Agreement.
(d)    Change Orders and Scheduling POs.
(i)    All delivery or provision dates, shipping instructions, quantities
ordered and other like terms of a PO may be revised upon the issuance by BHGE to
GE Aviation of a change order in writing; provided that any and all changes set
forth in such change orders must first be mutually agreed to by and between BHGE
and GE Aviation. GE Aviation shall not be obligated to proceed with any
requested changed or extra work, or other terms, until the price of such change
and its effect on the scheduled delivery date(s) have been agreed upon and
effected by a change order.
(A)    If any such change results in an increase or decrease in the cost or time
required for the performance of the work under the PO, there shall be a mutually
agreed upon equitable adjustment of the PO price and the scheduled delivery or
provision date(s).
(B)    If BHGE requests a change to an LM Product, Spare Part or Service under
an issued PO within the Lead Time, which results in materials that GE Aviation
cannot otherwise utilize or convert into an LM Product, Spare Part, or Service
for BHGE in a reasonable time, GE Aviation shall work with BHGE to either (x)
scrap parts (and charge BHGE the direct, reasonable and documented costs
incurred, provided that GE Aviation will use reasonable efforts to reduce such
costs) or (y) finish conversion (and charge BHGE the Applicable Price for the LM
Product, Spare Part of Service set forth in the related PO). BHGE shall pay for
all work that GE Aviation commenced for which GE Aviation has incurred costs
under the PO prior to any quantities being decreased. If there are completed
parts or modules from a prior PO that are owned by BHGE and both Parties can
find an alternative use for such parts or modules for future sale, then BHGE
shall consign such materials as customer furnished material to GE Aviation.
(ii)    GE Aviation agrees to provide a schedule and confirmation of
completion/shipment date(s) at the time a PO is placed and accepted; provided
that, none of these schedules or confirmations shall modify any applicable
agreed upon delivery date(s) set forth in the relevant POs as accepted by GE
Aviation. Subject to appropriate safeguards for the protection of GE Aviation’s
and its Affiliates’ proprietary or confidential information and upon reasonable
advance request, GE Aviation also agrees to allow BHGE’s staff regular access to
its facilities to review the PO status and quality, and to provide a monthly
report on schedule status. In the event that any PO falls behind schedule, GE
Aviation shall (a) provide a detailed schedule and report on the recovery
actions as needed with regard to the status of the PO completion and (b) allow
for on-site expediting by BHGE or an agent appointed by them.


42

--------------------------------------------------------------------------------





(e)    Acceptance of POs. All POs, acceptances, change orders and other writings
or electronic communications between the Parties, regardless of whether stated
on the face of the PO or not, shall be governed by this Agreement.
Section 7.02.    Terms and Conditions of Purchase.
(a)    Terms and Conditions of Purchase.
(i)    Purchases made by BHGE of LM Products, Spare Parts and Services shall be
subject to the following:
(A)    the terms of this Agreement;
(B)    the applicable GE Aviation Supplemental Terms;
(C)    the terms of any PO Modification Agreement; and
(D)    the terms contained in POs accepted hereunder.
(ii)    In the event of a conflict, the following order of precedence will
prevail:
(A)    the terms of any PO Modification Agreement
(B)    the terms of this Agreement, excluding the applicable GE Aviation
Supplemental Terms;
(C)    the applicable GE Aviation Supplemental Terms;
(D)    the terms of any POs issued hereunder; and
(E)    drawings, specifications and related documents specifically incorporated
by reference herein or in any PO.
(iii)    2017 Supply Agreement. Effective as of the Trigger Date, no LM
Products, Spare Parts or Services offered pursuant to this Agreement shall be
available for supply or purchase (as applicable) under the Amended and Restated
Supply Agreement, dated as of November 13, 2018, between GE and BHGE.


43

--------------------------------------------------------------------------------





(b)    Liquidated Damages for Delayed Deliveries.
(i)    Liquidated Damages. Beginning on January 1, 2020, if GE Aviation fails to
(1) deliver LM Products to BHGE within the established Lead Times as described
in ‎Section 7.02(c) below or as otherwise agreed in the PO Modification
Agreement or (1) satisfy its Repair obligations or its Engineering Services
obligation in accordance with the established completion times for such Repairs
or Engineering Services as agreed upon by the Parties, then GE Aviation shall be
responsible for paying BHGE liquidated damages based on the rates set forth
below.
(ii)    Rates. Subject to the conditions set forth below, to the extent GE
Aviation is required to pay liquidated damages to BHGE, the liquidated damages
for the delayed delivery of (1) LM Products (other than with respect to LM9000
OE Parts which is covered by the following subsection ‎(2)), shall be calculated
based on the following rates: (A) in 2020, liquidated damages shall be equal to
one-quarter percent (0.25%) of the price of the LM Product, Repair or
Engineering Service to be delivered or provided per week of delay up to three
percent (3%), with a one-week grace period to cure the delay, and (B) in 2021
and beyond, liquidated damages shall be equal to one-half percent (0.5%) of the
price of the LM Product, Repair or Engineering Service to be delivered or
provided per week of delay up to six percent (6%), with a one-week grace period
to cure the delay, and (1) underlying LM9000 OE Parts shall be calculated based
on the following rates: (A) in 2019 through 2021, liquidated damages shall be
equal to zero percent (0%) while the margins are equal to zero percent (0%), (B)
in 2022, liquidated damages shall be equal to one-quarter percent (0.25%) of the
price of the LM Product, Repair or Engineering Service to be delivered or
provided per week of delay up to three percent (3%), with a one-week grace
period to cure the delay, and (C) in 2023 and beyond, liquidated damages shall
be equal to one-half percent (0.5%) of the price of the LM Product, Repair or
Engineering Service to be delivered or provided per week of delay up to six
percent (6%), with a one-week grace period to cure the delay.
(iii)    Conditions.
(A)    BHGE shall only be entitled to receive liquidated damages from GE
Aviation to the extent that GE Aviation and its sub-tier suppliers, including GE
Aviation-managed RSPs, have caused the delay and BHGE has paid some damages,
whether as liquidated damages, concessions, discounts, or other settlement
mechanisms as a result of such delay to BHGE’s end customer or has incurred in
extra costs due to GE Aviation delay (including expedited shipment in accordance
with ‎Section 7.02(b)(iii)(B) below); provided that in no event shall the
liquidated damages exceed the rates set forth above for the period of any GE
Aviation delay of an LM Product, Repair or Engineering Service. This subsection
‎(A) shall not apply to delays in the provision of Engineering Services, which
shall be due in any event of delay as per the terms set forth above.


44

--------------------------------------------------------------------------------





(B)    BHGE shall use all reasonable efforts in its negotiations with customers
to minimize such liquidated damages from GE Aviation.
(C)    GE Aviation shall not be liable for paying liquidated damages in the
following circumstances: to the extent such products are ordered within a period
shorter than the applicable LM Products Lead Time (e.g., lead time for a product
is forty (40) weeks and order dropped in with only 20-week lead time); provided
that liquidated damages are applicable for any week of delay in excess of the
applicable LM Products Lead Time, with such LM Products Lead Time calculated
from the time such order was placed.
(D)    With the exception of the first four ‎(4) production units, GE Aviation
shall not be liable for paying any liquidated damages (if any would be due in
accordance with this ‎Section 7.02(b)) associated with the delivery of the
LM9000 full engine, provided that GE Aviation shall remain responsible for
liquidated damages as it relates to delayed delivery of LM9000 OE Parts.
(E)    GE Aviation shall not be liable for any liquidated damages for the delay
in delivery of LM Products or Repairs to BHGE for any deliveries or provision of
Aftermarket Services during the 2019 calendar year.
(c)    Lead Time.
(i)    GE Aviation shall establish and notify BHGE from time to time of certain
lead times for the time between when BHGE initiates a PO for LM Products, Spare
Parts and Services and the time such LM Products, Spare Parts and Services are
delivered based on existing supplier market dynamics and consistent with past
practice (“Lead Times”); provided that GE Aviation shall use reasonable
commercial efforts to deliver to BHGE such LM Products, Spare Parts and Services
in a shorter delivery time than the agreed Lead Time.
(ii)    Through the APCC and in accordance with the principles of the APCC, both
Parties shall collaborate on Lead Time reduction ideas through new supplier
development, opportunities to kit material, and lean principles with a goal to
reducing Lead Time from order to delivery. Lead Times for engine configurations
(such as the G4) that have not been purchased for twelve (12) months will be
adjusted based on supplier market conditions; provided that, any issues related
to this may be brought for consideration to the APCC.
(iii)    BHGE shall submit PO(s) in good faith to GE Aviation for LM Products,
Spare Parts and Services consistent with the established Lead Times.
(iv)    Without the prior approval of the APCC, BHGE may not (1) double its
delivery volume for production engines for any particular LM Product from year
to year nor ‎(1) exceed 150% of the aggregate delivery volume for all LM
Products


45

--------------------------------------------------------------------------------





from the prior year; provided that for Spare Parts, should BHGE require a
greater volume, GE Aviation will work in good faith to meet the increased volume
request.
(d)    Forecast. BHGE shall provide the GE Aviation members of the APCC a five
(5) year rolling forecast for the LM Products, Spare Parts and Services to
facilitate a smooth sales and operating plan process that BHGE shall update
twice per year (“Forecast”). Each Forecast is non-binding and is for general
planning purposes; provided that BHGE shall use reasonable efforts to promptly
provide any updates to a Forecast in the event there are material changes in a
Forecast.
(e)    Product Quality. All quality control exercised in the manufacture and
supply of LM Products and Spare Parts shall be in accordance with applicable law
and GE Aviation’s normal quality control policies and meet the applicable PO
specification performance requirements at the time of delivery, including power,
efficiency and emissions requirements.
(f)    Transfer of Title and Risk of Loss. Subject to ‎Section 3.03, and
notwithstanding the historical practice prior to the Trigger Date, GE Aviation
will be responsible for inventory related to raw materials and work in process
(WIP). Upon delivery as set forth in the GE Aviation Supplemental Terms, title
and risk of loss of the LM Products and Spare Parts shall pass to BHGE.
Section 7.03.    Pricing – LM Products, Spare Parts and Aftermarket Services.
(a)    Pricing – LM Products and Spare Parts. The LM Products and Spare Parts
shall be sold to BHGE at a price equal to the Cost Baseline divided by the
amount that is one ‎(1) minus the Margin Percentage (as converted into a decimal
number) (the “Supply Product Price”). For the avoidance of doubt, the Applicable
Price shall be calculated as of the date of PO placement or delivery date, as
follows:
(i)    for LM9000 OE Parts, (A) from 2019 through 2023, as of the delivery date,
and (B) from and after January 1, 2024, as of the date of PO placement; and
(ii)    for all LM Products (other than the LM9000) and Spare Parts, (A) from
2019 through 2021, as of the delivery date, and (B) from and after January 1,
2022, as of the date of PO placement.
(b)    Pricing – Aftermarket Services. The Aftermarket Services shall be sold to
BHGE at a price equal to the Cost Baseline divided by the amount that is one
‎(1) minus the Margin Percentage (as converted into a decimal number), other
than for Repairs sold to BHGE in 2019, which shall be sold at a price equal to
such price as listed in the Component Repair Directory (“CRD”) minus thirty
percent (30%) (the “Aftermarket Services Price”).
(c)    Product Cost. The calculation and elements of Product Cost shall be
consistent with the historical product cost allocation used between GE Aviation
and BHGE. For clarity, Product Cost does not include any internal GE Aviation
profit or mark-up.
(d)    Cost Baseline – Determination and Reset.


46

--------------------------------------------------------------------------------





(i)    Cost Baseline. The “Cost Baseline” shall mean, as of a particular date,
the average Product Cost over the twenty-four (24)-month period immediately
preceding such date using GE Aviation’s standard cost allocation applicable to
the LM Products, Spare Parts and Services as of the Trigger Date; provided, that
if GE Aviation implements a change to its accounting for product cost (e.g.,
move from average actual to standard costing), GE Aviation will update future
Cost Baselines using its new methodology but will not substantially or
materially change any of its cost elements as agreed to in this Agreement and
such cost elements shall continue to be consistent with the historical cost
elements used between GE Aviation and BHGE, as set forth in Schedule 14.
Further, no costs associated with RSP Materials, liquidated damages or warranty
shall be included in any such costs.
(ii)    Cost Baseline Determination. GE Aviation shall, promptly following the
Trigger Date, determine the Cost Baseline for all existing LM Products, and such
Cost Baseline shall be applicable to the LM Products until GE Aviation resets
the same in accordance with ‎‎Section 7.03(d)(iii) below.
(iii)    Cost Baseline Resets.
(A)    For all LM Products other than the LM9000, GE Aviation shall reset such
Cost Baseline, effective as of January 1, 2024 and calculated as of September
30, 2023, and each five (5) year anniversary thereafter to be notified in
writing at least forty-five (45) days before the effective reset date to BHGE
for review, providing all relevant details necessary to assess the calculation.
(B)    For the LM9000, GE Aviation shall reset the Cost Baseline on January 1,
2019, and each one (1) year anniversary thereafter through January 1, 2024, and
shall thereafter reset the Cost Baseline on each five (5) year anniversary
thereafter to be notified in writing at least forty-five (45) days before the
effective reset date to BHGE for review, providing all relevant details
necessary to assess the calculation.
(e)    No RSP Materials Costs. No costs associated with RSP Materials shall be
included in any GE Aviation revenues, Cost Baseline, or Applicable Price
hereunder.
(i)    Cost-Out Projects. Any significant cost out projects identified by BHGE,
for which BHGE wishes to provide funding and capture the cost benefits prior to
any reset of the Cost Baseline will be brought to the APCC for agreement on
implementation timing and any associated re-pricing to reflect the cost out
initiative within the existing Applicable Price (e.g., re-engineering a part for
cost out) without waiting for the reset of the Cost Baseline. Any benefits from
BHGE‑funded cost out projects (if any) will be shared equally by the Parties. GE
Aviation should use actual PO pricing (if available) or best estimates of
Product Costs and Engineering Services Costs for estimates which are used in
APCC reviews as part of joint cost-out efforts or changes in configuration that
may result in cost-in.


47

--------------------------------------------------------------------------------





(ii)    Costs Associated with Changes to Product Configurations or
Specifications. Any changes to configuration or product specification to any
product in the LM Product Lines requested by BHGE for product management reasons
(including significant module upgrades) that result in increased cost prior to
the reset of the Cost Baseline for such product will be brought to the APCC for
agreement on implementation timing and any associated re-pricing to reflect such
increased cost in the existing Applicable Price. GE Aviation should use actual
PO pricing (if available) or best estimates of Product Costs and Engineering
Services Costs for estimates which are used in APCC reviews as part of joint
cost-out efforts or changes in configuration that may result in cost-in.
Section 7.04.    Pricing – Engineering Services.
(a)    Engineering Services Price. The Engineering Services shall be sold to
BHGE at a price equal to the Engineering Services Cost (as defined below)
divided by the amount that is one ‎(1) minus the Margin Percentage (as converted
into a decimal number) (the “Engineering Services Price”). The Engineering
Services Price will be billed based on actual Engineering Services Cost and will
be billed on a regular basis that shall be no less than quarterly.
(b)    Engineering Services Cost.
(i)    The “Engineering Services Cost” shall mean, for any project (e.g., new
repair substantiation), part (e.g., MRB support), or LM Product Line the
aggregate of the following three types of costs: ‎(1) the cost of Engineering
Services provided, which is equal to the sum of the products of (a) the relevant
engineering hours, based on location applied towards the project, part, or LM
Product Line multiplied by (b) the compensation and benefits (i.e., labor
costs), relevant depreciation, indirect costs, and overhead (the “Engineering
Rates”) for such relevant engineering team based on location as updated at least
annually by GE Aviation; ‎(1) any costs for engineering purchased services
associated with a specific project, part, or LM Product Line; and (1) any
support or parts provided by a GE Aviation production, development, test, or
assembly shop to Engineering Services, which is costed based on the Product
Cost.
(ii)    The calculation and elements of Engineering Services Cost shall be
consistent with the historical engineering cost allocation used between GE
Aviation and BHGE. For clarity, GE Aviation will continue to use and apply its
internal engineering rates as used for its public financial statements today. In
addition, Engineering Services Cost does not include any internal GE Aviation
profit or mark-up.
(iii)    For avoidance of doubt, the determination of which engineers will be
utilized to provide the Engineering Services will be at GE Aviation’s sole
discretion; provided that GE Aviation will ensure engineers are similarly
qualified and experienced as those utilized in the remainder of its business.


48

--------------------------------------------------------------------------------





Section 7.05.    Lump Sum Payment. BHGE shall pay GE Aviation a lump sum payment
in accordance with Schedule 5 of this Agreement and subject to Section 6 of the
Side Agreement. For clarity, LM9000 (until January 1, 2024), MRB costs, and SG&A
costs incurred by GE Aviation are not included in the calculation of the lump
sum payment.
Section 7.06.    Other Pricing and Costs.
(a)    MRB. BHGE shall pay GE Aviation for GE Aviation’s engineering support in
manufacturing known as “MRB” at the Cost Baseline for such support, provided
that ‎(1) if such amounts exceed a threshold of seven (7) million U.S. dollars
in any Contract Year, BHGE shall only pay fifty percent (50%) of any such
amounts that exceed such threshold and (1) no such amounts for the LM9000 and
any Derivatives of the LM9000 shall be applied towards such threshold until
after January 1, 2024. Until January 1, 2024, BHGE shall pay GE Aviation for all
MRB costs associated with the LM9000 and any Derivatives of the LM9000 at the
Cost Baseline for such support.
(b)    Specialized Tooling Costs. On behalf of BHGE and at BHGE’s cost, GE
Aviation will procure or produce specialized tooling (i.e., specific to a
product line) required for the BHGE LM Products, which will be owned by BHGE and
subject to a bailment.
(c)    Additional Charges and Payments. Charges in addition to those determined
by the applicable pricing methodology (including charges in respect of terms
pursuant to ‎Section 7.02(a)(i)(C)) shall be agreed to in writing by BHGE and GE
Aviation. Pricing for categories of LM Products not established as of the
Signing Date shall be determined based on pricing methodologies used by GE
Aviation for pricing such LM Products during the twenty-four (24) month period
immediately preceding the Trigger Date and in the absence of past orders on an
arms’ length basis.
(d)    Applicable Price Basis. The Applicable Price is based on GE Aviation’s
design, manufacture and delivery of the LM Products, Spare Parts and Services
pursuant to (a) its design criteria, manufacturing processes and procedures and
quality assurance program, (b) those portions of applicable industry
specifications, codes and standards in effect as of the date of the PO that are
applicable to the LM Products, Spare Parts and Services, (c) United States
Federal, State and local laws and rules of foreign Governmental Entities in
effect and applicable to the LM Products, Spare Parts and Services on the date
of the PO, and (d) the specifications set forth in the PO.
Section 7.07.    Payment Terms; Taxes; and Audit.
(a)    Payment Terms. All payments shall be made in accordance with the relevant
payment provisions in the GE Aviation Supplemental Terms.
(b)    Taxes.
(i)    Notwithstanding ‎Section 7.07(a), pricing is exclusive of, and BHGE shall
bear and timely pay, any and all sales, use, value-added, transfer and other
similar Taxes (and any related interest and penalties) imposed on, or payable
with


49

--------------------------------------------------------------------------------





respect to, any purchases made by BHGE pursuant to this Agreement; provided that
(A) to the extent such Taxes are required to be collected and remitted by GE
Aviation, BHGE shall pay such Taxes to GE Aviation upon receipt of an invoice
from GE Aviation, and (A) for the avoidance of doubt, subject to ‎Section
7.07(b)(ii), such pricing shall be inclusive of, and GE Aviation shall bear, any
overall income and similar Taxes imposed on or payable by GE Aviation.
(ii)    Withholding. All payments by BHGE pursuant to this Agreement shall be
free of all withholdings of any nature whatsoever except to the extent otherwise
required by Law, and if any such withholding is so required, BHGE shall pay an
additional amount such that after the deduction of all amounts required to be
withheld, the net amount actually received by GE Aviation shall equal the amount
that GE Aviation would have received if such withholding had not been required;
provided that, BHGE shall not be required to pay any such additional amount if
any deduction or withholding from any payment made by BHGE under this Agreement
is required solely and directly as a result (A) of an assignment by GE Aviation
to a foreign affiliate pursuant to ‎Section 9.10, or (A) of any action by GE
Aviation that is not in accordance with the provisions of this Agreement, in
each case, that was not at the request of BHGE.
(c)    Cooperation. The Parties will cooperate with each other in good faith to
minimize the imposition of, and the amount of, Taxes described in ‎Section
7.07(b).
(d)    Audits.
(i)    Cost Baseline Audit. Upon ten (10) days’ advanced written notice
following a Cost Baseline reset pursuant to ‎‎Section 7.03(d)(iii), but not
later than ninety (90) days following such Cost Baseline reset, BHGE may audit
(through an independent internationally recognized third party auditor appointed
by BHGE), during regular business hours and in a manner that complies with the
building and security requirements of GE Aviation, the books, records and
facilities and any other relevant document of GE Aviation to the extent
reasonably necessary to determine that the costs are accurately recorded and in
line with GE Aviation’s accounting standards and historical practices. Such
documentation should be provided by GE Aviation in a timely manner to allow the
audit completion by planned effectiveness of the new Cost Baseline. Any audit
conducted under this ‎‎Section 7.07(d) shall not interfere unreasonably with the
operations of GE Aviation. BHGE shall pay the costs of conducting such audit,
unless such audit reveals a discrepancy between the Cost Baseline reset
calculation provided by GE Aviation and the result of the audit conducted by
BHGE in excess of five percent (5%), in which case GE Aviation shall be
responsible for such costs and provided that in any event the Cost Baseline
reset should be modified accordingly to the audit result, whether an increase or
decrease as appropriate. All information learned or obtained from such audit
shall be deemed Confidential Information for purposes of this Agreement.
(e)    Audit For Compliance with Agreement. Upon thirty (30) days’ advanced
written notice, on a bi-annual basis, either Party may audit the other (through
an independent internationally recognized third party auditor appointed by the
auditing Party), during regular business hours and in a manner that complies
with the building and security requirements of the


50

--------------------------------------------------------------------------------





other Party, the books, records and facilities and any other relevant document
of the other Party to the extent reasonably necessary to determine such Party’s
compliance with this Agreement. Any audit conducted under this ‎Section 7.07(d)
shall not interfere unreasonably with the operations of the other Party. Any
audit costs shall be borne by the Party requesting the audit. All information
learned or obtained from such audit shall be deemed Confidential Information for
purposes of this Agreement.
Section 7.08.    Revenue Share Participant Management.
(a)    GE Aviation Obligations for Existing Product Lines. GE Aviation shall
assume fulfilment, logistics and planning responsibilities for all RSPs on all
existing LM Legacy Product Lines and associated LM Products or Spare Parts. GE
Aviation shall also be responsible for making payments to RSPs on the existing
LM Legacy Product Lines and associated LM Products or Spare Parts. GE Aviation
shall retain the RSP contractual management fees (i.e.: deductions and drags)
for RSPs in consideration of GE Aviation’s RSP responsibilities provided for in
this Agreement.
(b)    BHGE Obligations for Legacy LM Product Lines. BHGE shall pay GE Aviation
for all RSP Materials at a price equal to the RSP Materials price (gross of any
RSP contractual management fees (i.e.: deductions or drags)).  For the avoidance
of doubt, GE Aviation will not charge BHGE any Margin Percentage on RSP
Materials.
(c)    BHGE Obligations for the LM9000. BHGE and GE Aviation shall work together
to jointly define responsibilities associated with the fulfilment, logistics and
planning responsibilities for the RSP introduced by BHGE in the LM9000 Product
Line. For the avoidance of doubt, BHGE will be responsible to make all payments
to such RSP for the LM9000 Product Line in accordance with existing payment
terms with such RSP. GE Aviation shall not be held liable for any damages
associated with the assembly work completed by any LM9000 RSPs, so long as any
necessary parts supplied by GE Aviation were provided in a timely manner as set
forth in the production schedule.
(d)    Future Product Lines. BHGE shall have the authority and right to propose
new RSPs for LM Products and Spare Parts as part of new production introductions
relating to aero-derivative gas turbines under one or more Technology
Development Program Plans. GE Aviation shall have final approval on which parts
are open for RSP and what technology shall be shared with RSPs, provided that to
the extent that GE Aviation does not approve such RSP, GE Aviation has a
rational basis for exclusion (including safety concerns). BHGE shall have the
right to veto the introduction of new RSPs if it can demonstrate a material
impact on its service revenue or an IP leakage concern. As part of the
development of any future LM Product Line, BHGE and GE Aviation shall work
together to honor and comply with any then-existing contractual arrangements
with GE Aviation’s RSPs.
(e)    Management of RSP Obligations. The Parties intend that the RSPs shall
remain liable for warranty and delivery of their hardware as set forth in their
contractual arrangements and GE Aviation shall be responsible for collection of
damages from such RSPs for breach of their contractual arrangements, provided
that: GE Aviation shall be responsible for delays


51

--------------------------------------------------------------------------------





in the delivery of RSP scope and thus shall be entitled to seek damages from the
RSPs for delay. The Parties will work together to review current RSP
arrangements and determine appropriate mechanisms for effectuating this ‎Section
7.08(e), which may include assignment of RSP agreements from GE Aviation to
BHGE, taking into consideration relevant limitations in RSP contractual
arrangements; provided that, such mechanisms result in a financially neutral
impact to GE Aviation, BHGE and the RSP and are effectuated jointly.
Section 7.09.    Introduction and Substantiation of New Repairs and Spare Parts.
(a)    Advanced Components.
(i)    Introduction and Substantiation Process for New Advanced Repairs and
Advanced Spare Parts.
(A)    For the introduction by either Party of any (A) New Advanced Repairs that
will repair Advanced Components or (B) Advanced Spare Parts (e.g., industrial
parts) that will replace Advanced Components, such New Advanced Repairs and such
Advanced Spare Parts must be submitted to GE Aviation’s engineering
substantiation for approval before implementation, and GE Aviation shall submit
the substantiation results of its engineering team to the APCC, including its
determination of approval or disapproval of the proposed implementation. If GE
Aviation’s engineering team approves a proposed New Advanced Repair or New
Advanced Spare Part, then implementation and execution of such New Advanced
Repairs or New Advanced Spare Parts shall be made in accordance with the terms
of ‎Section 7.10.
(B)    If GE Aviation’s engineering team does not approve any such New Advanced
Repair or Advanced Spare Part through the substantiation process, then GE
Aviation must provide BHGE a rationale for such disapproval, including whether
or not such disapproval is for a safety reason (“Unapproved Repair” or
“Unapproved Spare Part”). If BHGE wishes to implement and execute any New
Advanced Repair or New Advanced Spare Part despite the GE Aviation engineering
team’s disapproval, then such implementation may only be made if: (1) in the
case of disapprovals for safety reasons, approval is provided by the APCC, and
in such case, the execution is made in accordance with ‎Section 7.09(a)(ii), and
(1) in the case of disapproval for reasons other than safety, the execution
shall be made subject to, and in accordance with, ‎Section 7.09(a)(iii).
(ii)    Disapproval for Safety Reasons. Any proposed New Advanced Repairs, or
Advanced Spare Parts that are disapproved by GE Aviation’s engineering team for
safety reasons, which are supported by sufficient evidence, may be reviewed by
the APCC, and may only be implemented by BHGE if the APCC unanimously approves
doing so, and subject to any terms or conditions of such implementation as
agreed upon by the APCC.


52

--------------------------------------------------------------------------------





(iii)    Disapproval for Non-Safety Reasons. Any proposed New Advanced Repairs
or Advanced Spare Parts that are disapproved by GE Aviation’s engineering team
strictly for reasons other than safety may be implemented by BHGE; provided
that:
(A)    all liability resulting from such implementation shall be borne by BHGE;
(1)    to the extent any approved Repair or Spare Part is provided, or has been
provided, by GE Aviation in the same module (e.g., compressor, hot section
including combustor or high pressure turbine, low pressure turbine) in the same
turbine where an Unapproved Part or Unapproved Repair has been implemented
(collectively, the “Affected Module”), then GE Aviation shall not provide a
warranty for such approved Repair or Spare Part;
(2)    to the extent any approved Repair or Spare Part is provided, or has been
provided, by GE Aviation in any other module (e.g., compressor, hot section
including combustor or high pressure turbine, low pressure turbine) in the same
turbine as the Affected Module, but not in the Affected Module, then GE shall
continue to provide a warranty for such approved Repair or Spare Part, so long
as BHGE (or its end users) (i) maintain sufficient documentation that meets at
least the standards of the commercial aerospace industry and (ii) can provide
sufficient evidence that any warranty on parts in the unaffected module were not
impacted by the Unapproved Repair or Unapproved Spare Part;
(B)    BHGE shall not use any third party suppliers identified in Schedule 9
(the “Prohibited Supplier List”) for the fulfilment of such New Advanced Repairs
or Advanced Spare Parts, provided that the APCC may periodically update the
Prohibited Supplier List in accordance with ‎Section 3.02(b)(i)(O), or by
unanimous decision, allow for exceptions to the Prohibited Supplier List; and
(C)    both Parties through the APCC shall determine a fair and equitable amount
for GE Aviation to be paid for loss of revenue associated with the
implementation of such New Advanced Repairs or Advanced Spare Parts (including
any loss in revenue related to decreased sales of Advanced Spare Parts as a
result of reduced demand from such New Advanced Repair); provided that if the
Parties cannot reach an agreement as to a fair and equitable amount that should
be paid to GE Aviation for loss of revenue, then;
(1)    in the case of a disapproval of a proposed Advanced Spare Part, GE
Aviation shall no longer be subject to its exclusivity obligations pursuant to
‎Section 5.02 on performing or competing with BHGE on such Advanced Spare Part,
and any such existing or future Advanced Repair;


53

--------------------------------------------------------------------------------





(2)    in the case of a disapproval of a proposed Advanced Repair (of which GE
Aviation does not perform or own the rights to any similar Advanced Repair), GE
Aviation shall no longer be subject to its exclusivity obligations pursuant to
‎Section 5.02 on performing or competing with BHGE on such Advanced Spare Part,
and any such New Advanced Repair;
(3)    in the case of a disapproval of an Advanced Repair (of which GE Aviation
does perform or own the rights to a similar Advanced Repair), GE Aviation shall
no longer be subject to its exclusivity obligations pursuant to ‎Section 5.02 on
performing or competing with BHGE on such Existing Advanced Repairs, but such
exclusivity obligations shall remain for any affected Advanced Spare Parts;
For the avoidance of doubt, in the case of clauses ‎(C)‎(1), ‎(2) or ‎(3) above,
GE Aviation may no longer claim loss of future revenue for such non-exclusive
Advanced Spare Parts and related Advanced Repair if GE Aviation chooses to
terminate exclusivity with respect to the New Advanced Repairs or Advanced Spare
Parts affected.
(b)    Non-Advanced Components. BHGE shall be free to introduce, develop and
substantiate any New Non-Advanced Repairs and Spare Parts for Non-Advanced
Components itself or through third parties, or it may engage GE Aviation to
provide Repairs Services on such Non-Advanced Components. The execution of any
such New Non-Advanced Repairs and Spare Parts for Non-Advanced Components shall
be made pursuant to ‎Section 7.10.
(c)    Co-Branding. BHGE may market any Repairs and Repair Services that are
approved by GE Aviation as “OEM-Approved Repairs” or similar nomenclature.
Further, GE Aviation consents to BHGE co-branding such OEM-Approved Repairs,
subject to GE’s corporate management team’s grant of any necessary license
rights and compliance with GE’s branding guidelines. Repairs that are not
approved by GE Aviation shall not be referred to as OEM-Approved Repairs or
similar nomenclature, and shall not, under any circumstances, be co-branded with
GE Aviation or GE.
Section 7.10.    Execution of Repairs.
(a)    Conditions on Third Party Repair Service Supplier. BHGE may use a third
party supplier provider to perform Repair Services (a “Third Party Repair
Supplier”), subject to the following conditions:
(i)    Any such Third Party Repair Provider is not on the Prohibited Supplier
List;
(ii)    GE Aviation agrees to work with BHGE to provide appropriate rights to
any such Third Party Repair Supplier;


54

--------------------------------------------------------------------------------





(iii)    GE Aviation may restrict any such Third Party Repair Supplier from
performing such Repair Services outside the BHGE Field of Use, or from
performing or marketing such Repair Services to any other customer; and
(iv)    GE Aviation shall have the right to audit any Third Party Repair
Supplier to ensure compliance with rights granted and confidentiality
obligations relating to such Repair Services.
(collectively, including ‎Section 7.10(b), the “Third Party Repair Supplier
Conditions”).
(b)    Independently Performed Repairs
(i)    “Level 5 Repairs” shall mean component Repairs.
(ii)    “Independently Performed Repairs” shall mean any Level 5 Repairs for LM
Products performed by BHGE as of the Signing Date, either on their own behalf or
through a third party.
(iii)    The Parties agree to develop a written list of Independently Performed
Repairs within a reasonable period after the Signing Date (to the extent such
list has not already been developed under the STDA, in which case such list
shall be used for the purposes hereof).
(iv)    BHGE may perform itself or have performed by a third party Independently
Performed Repairs with no fee to GE Aviation, but in so doing, agrees to
maintain in confidence any repair specifications, documentation and drawings.
Any Independently Performed Repairs that are currently performed with a supplier
on the Prohibited Supplier List shall be deemed an APCC-approved exception to
‎Section 7.09(a)(iii)(B).
(c)    Advanced Repairs.
(i)    Existing Advanced Repairs. GE Aviation shall perform, have performed by a
third party, or permit BHGE to perform itself, all Existing Advanced Repairs
developed by GE Aviation. Any repairs performed by GE Aviation will be subject
to an applicable Margin Percentage for Repairs set forth in Schedule 2. Any
Existing Advanced Repairs that BHGE wishes to perform itself, or have performed
by a third party, provided the Third Party Repair Supplier Conditions shall
apply, will be subject to a fair market value royalty fee to be determined by
the Parties, which may vary depending on the nature of such repair (“Repair
Royalty Fee”). The Repair Royalty Fee shall be commensurate with such royalties
collected by GE Aviation repair licensing in the commercial engine industry.
(ii)    New Advanced Repairs Developed by GE Aviation. GE Aviation shall
perform, have performed by a third party, or permit BHGE to perform itself, all
New


55

--------------------------------------------------------------------------------





Advanced Repairs developed by GE Aviation. Any New Advanced Repairs developed by
GE Aviation performed by GE Aviation will be subject to such applicable Margin
Percentages for Repairs set forth in Schedule 2. Any New Advanced Repairs
developed by GE Aviation that BHGE wishes to perform itself, or that BHGE wishes
to have performed by a third party, provided the Third Party Repair Supplier
Condition shall apply, will be subject to a Repair Royalty Fee.
(iii)    New Advanced Repairs Developed by BHGE.
(A)    GE Aviation shall receive an exclusive license to such New Advanced
Repairs developed by BHGE, subject to a Repair Royalty Fee. BHGE shall have the
right to request a quote from GE Aviation to perform New Advanced Repairs
developed by BHGE, subject to the applicable Margin Percentage for Repairs set
forth in Schedule 2. BHGE shall retain the right to perform New Advanced Repairs
themselves in the BHGE Field of Use, but, except as expressly set forth in the
following ‎Section 7.10(c)(iii)(B), may not license such New Advanced Repairs
developed by BHGE to any third parties.
(B)    Any such New Advanced Repairs developed by BHGE that BHGE wishes to have
performed by a third party repair service supplier, shall be subject to the
Third Party Repair Supplier Conditions. For the avoidance of doubt, GE Aviation
is not entitled to any fees or royalties associated with such repairs.
(d)    Non-Advanced Repairs.
(i)    Existing Non-Advanced Repairs. BHGE shall have the right to request a
quote from GE Aviation to perform Existing Non-Advanced Repairs, New
Non-Advanced Repairs developed by GE Aviation, or New Non-Advanced Repairs
developed by BHGE.
(ii)    Any repairs performed by GE Aviation will be subject to an applicable
Margin Percentage for Repairs set forth in Schedule 2. BHGE may perform Existing
Non-Advanced Repairs or New Non-Advanced Repairs developed by GE Aviation
themselves in the BHGE Field of Use for a Repair Royalty Fee, but may not
license such repairs to third parties. For any Existing Non-Advanced Repairs or
New Non-Advanced Repairs developed by GE Aviation that BHGE wishes to have
performed by a third party on its behalf, the Third Party Repair Supplier
Conditions shall apply, subject to the Repair Royalty Fee.
(e)    Level 5 Repair Materials. For the avoidance of doubt, for any repairs
under ‎Section 7.10(b), ‎Section 7.10(c) and ‎Section 7.10(d), which BHGE wishes
to perform itself or through a third party, GE Aviation agrees to provide the
appropriate Level 5 Repair specifications, documentation and drawings.
(f)    Industrial Repair Manual. As set forth in ‎Section 3.02(b)(i)(P), GE
Aviation, BHGE agrees to include in each of its IRMs a listing of all Level 5 or
“L5” Repairs applicable to


56

--------------------------------------------------------------------------------





such LM Product by name, and further referring to users of such IRMs to either
GE Aviation or BHGE for further details and quotes associated with such L5
Repairs.
Section 7.11.    Separation of LM Product Lines. GE Aviation shall fully fund,
an assembly line for the LM Product Lines separate from GE Aviation’s other
commercial assembly lines in a reasonable period of time, but no later than two
(2) years after the Trigger Date, to allow for non-aerospace hardware
introduction. The cost associated with the depreciation of such investment shall
be borne by GE Aviation during the first five (5) years of the Cost Baseline.
Upon Cost Baseline reset, standard overhead shall include all relevant and
applicable depreciation associated with the existing LM Product Line.
ARTICLE 8    

ALLOCATION OF LIABILITY
Section 8.01.    Limitation of Liability.
(a)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY (OTHER THAN IN SECTION
8.01(b), SECTION 8.01(c) AND SECTION 8.01(e)), IN NO EVENT SHALL A PARTY’S
AGGREGATE LIABILITY IN RESPECT OF ANY MATTER (OTHER THAN PRODUCTS/SERVICES
CLAIMS) IN ANY PARTICULAR CONTRACT YEAR, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED 50% OF THE ANNUAL REVENUE RECEIVED
BY GE AVIATION FROM BHGE IN SUCH CONTRACT YEAR; PROVIDED THAT SUCH LIABILITY
LIMITATION SHALL NOT APPLY TO ANY PAYMENTS PAID OR REQUIRED TO BE PAID BY BHGE
TO GE AVIATION FOR LM PRODUCTS, SPARE PARTS OR SERVICES PROVIDED, INCLUDING THE
LUMP SUM PAYMENT, UNDER THIS AGREEMENT OR ANY PO ISSUED HEREUNDER.
(b)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY (OTHER THAN IN SECTION
8.01(e)), THE LIABILITY OF GE AVIATION ARISING OUT OF OR RELATED TO THE
DEVELOPMENT AND PROVISION OF THE LM PRODUCTS OR SPARE PARTS OR THE PERFORMANCE
OF SERVICES UNDER THIS AGREEMENT OR ANY PURCHASE ORDER ISSUED HEREUNDER
(INCLUDING IN RESPECT OF ANY AND ALL CLAIMS RELATED THERETO, WHETHER BREACH OF
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE) (THE
“PRODUCTS/SERVICES CLAIMS”) SHALL IN NO EVENT EXCEED THE FOLLOWING:
(i)    ON AND AFTER SUCH TIME THAT THE APPLICABLE MARGIN PERCENTAGE HAS BEEN
FULLY PHASED IN PURSUANT TO SCHEDULE 2, 100% OF THE TOTAL PRICE OF THE
APPLICABLE LM PRODUCT, SPARE PART, AFTERMARKET SERVICE OR ENGINEERING SERVICE
CALCULATED AS PER THE TERMS OF THIS AGREEMENT GIVING RISE TO A CLAIM; OR


57

--------------------------------------------------------------------------------





(ii)    PRIOR TO SUCH TIME THAT THE APPLICABLE MARGIN PERCENTAGE HAS BEEN FULLY
PHASED IN PURSUANT TO SCHEDULE 2, SUCH PRO RATA PERCENTAGE OF THE TOTAL PRICE
SET FORTH IN THE SUBSECTION ABOVE, DETERMINED BY MULTIPLYING SUCH TOTAL PRICE BY
THE PERCENTAGE AMOUNT THAT SUCH MARGIN PERCENTAGE HAS BEEN PHASED IN AS OF SUCH
DATE.
(c)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE AGGREGATE LIABILITY
OF BHGE ARISING OUT OF OR RELATED TO BREACH OF ANY INTELLECTUAL PROPERTY LICENSE
OR ASSIGNMENT OBLIGATIONS OR RESTRICTIONS IN ‎ARTICLE 6 (“DEVELOPMENT PROGRAMS
AND INTELLECTUAL PROPERTY”) OR SECTION ‎9.08 (“CONFIDENTIALITY”), OR IN RESPECT
OF ANY OF ITS RELATED INDEMNIFICATION OBLIGATIONS HEREUNDER, SHALL NOT EXCEED
TWO (2) BILLION U.S. DOLLARS ($2,000,000,000) IN THE AGGREGATE IN ANY CONTRACT
YEAR WITH RESPECT TO ALL CLAIMS ARISING IN SUCH CONTRACT YEAR AND IN THE
AGGREGATE WITH RESPECT TO ALL CLAIMS ARISING OUT OF ANY CAUSE OF ACTION;
PROVIDED THAT THE AGGREGATE LIABILITY OF BHGE SHALL NOT EXCEED FIVE HUNDRED
MILLION U.S. DOLLARS ($500,000,000) IN THE AGGREGATE IN ANY CONTRACT YEAR WITH
RESPECT TO ALL CLAIMS ARISING IN SUCH CONTRACT YEAR AND IN THE AGGREGATE WITH
RESPECT TO ALL CLAIMS ARISING OUT OF ANY CAUSE OF ACTION IF BHGE HAS COMPLIED
WITH THE REQUIREMENTS OF SECTION 6.05(i)(iv) OF THE STDA, IN EACH CASE, SO LONG
AS SUCH BREACHES ARE NOT THE RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
BHGE. FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT LOST PROFITS MAY BE AN
APPROPRIATE MEASURE OF DAMAGES FOR ANY SUCH BREACH.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Parties hereby agree that neither BHGE nor GE Aviation shall be liable to the
other for any consequential, indirect, incidental, special, exemplary, enhanced
or punitive damages Regardless of Cause or Action or regardless of claims of
BHGE’s customers or GE Aviation’s other customers.
(e)    The limitations set forth in ‎Section 8.01(a), ‎Section 8.01(b) and
‎Section 8.01(c) shall not apply to damages with respect to claims brought by
the U.S. Department of Defense, U.S. Department of Justice, or any U.S. or
non-U.S. governmental entities due to the breach of a provision under this
Agreement (including any breach of ‎Section 9.05 (Compliance With Laws and
Regulations)).
(f)    Upon an allegation of patent infringement against an LM Product or Spare
Part, GE Aviation may, at its option and expense, (i) procure for BHGE the right
to continue using such LM Product or Spare Part; or (i) replace or modify the LM
Product or Spare Part with a substantially equivalent product.
(g)    The Parties acknowledge and agree that (i) except as expressly set forth
in this Section 8.01(g), nothing in this Section 8.01 shall in any way limit or
affect or impose a cap on the rights or Liabilities of the Parties under the
STDA (it being agreed that in no event shall any Party be entitled to recover
twice, or be obligated to pay or perform twice, for the same obligation,


58

--------------------------------------------------------------------------------





claim or Liability under this Agreement and the STDA), and (ii) the limitations
on liability set forth in this Section 8.01 and Section 8.01 of the STDA shall
be understood to be co-extensive and shall be read together, and shall not be
independent limitations, such that (A) Liability incurred by a Party under the
STDA shall count against the relevant Party’s liability cap under this Agreement
that is applicable during the Contract Year in which such Liability is incurred,
as though incurred hereunder, and (B) following the STDA Effective Date (but not
before the STDA Effective Date), any Liability incurred by a Party under this
Agreement after the STDA Effective Date shall count against the relevant Party’s
liability cap under the STDA, that is applicable during the Contract Year under
(and as defined in) the STDA in which such Liability is incurred, as though
incurred thereunder.
Section 8.02.    Disclaimer of Representations and Warranties. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN THE WARRANTIES EXPRESSLY SET FORTH IN SECTION
‎8.03 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES AND GUARANTEES, WHETHER
WRITTEN, ORAL, EXPRESSED, IMPLIED OR STATUTORY (INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE).
Section 8.03.    Warranties.
(a)    Products Warranty. GE Aviation warrants to BHGE that the LM Products and
Spare Parts sold hereunder shall be free from defects in material, workmanship
and title (“Products Warranty”) for the earlier of: (x) twelve (12) months after
initial use of the LM Products and Spare Parts for commercial operation or (y)
thirty (30) months after the date of shipment of the LM Products and Spare Parts
to BHGE (the “Products Warranty Period”).
(i)    If within the Products Warranty Period, any of the LM Products and Spare
Parts delivered hereunder do not meet the Products Warranty and BHGE notifies GE
Aviation in writing prior to the expiration of sixty (60) days from BHGE’s
discovery of such defect, GE Aviation shall, upon demonstration by BHGE to GE
Aviation’s reasonable satisfaction that such LM Product or Spare Part is
defective, correct any such defect by either repairing the defective LM Product
or Spare Part or making available a repaired or replacement LM Product or Spare
Part at GE Aviation’s facility. This obligation does not include any
responsibility or obligation to remove or reinstall an LM Product or Spare Part
or to remove or alter any portions of the installation performed by BHGE or its
customer. At the request of GE Aviation, BHGE at BHGE’s expense shall ship the
defective LM Product or Spare Part to a location designated by GE Aviation.
Whenever an LM Product or Spare Part is repaired or replaced, the warranty
period applicable to that repaired or replaced LM Product or Spare Part shall
not exceed the unexpired portion of the Products Warranty Period specified for
the original LM Product or Spare Part. Any LM Product or Spare Part which is
replaced shall become the property of GE Aviation.
(ii)    If the Products Warranty requires GE Aviation to provide an improved LM
Product or Spare Part that results in compensation to BHGE from its customers,
the Parties shall meet to discuss equitable sharing of such compensation to the
extent


59

--------------------------------------------------------------------------------





it is in excess of any damages paid to such customers by BHGE in connection with
the applicable defective LM Product or Spare Part.
(iii)    The Products Warranty shall be subject to GE Aviation’s receipt of
available data on engine environment and performance in the field.
(iv)    Products Warranty Limitations.
(A)    Except for the first four (4) production units, GE Aviation does not
provide a system-level Products Warranty for LM Products and Spare Parts in
connection with the LM9000, but only a Products Warranty for LM9000 OE Parts.
(B)    GE Aviation does not provide any warranty for LM Products and Spare Parts
for which the Margin Percentage is zero (0). During the time period in which the
Margin Percentage is being phased in per Schedule 2, the warranty obligations
shall phase in progressively as well in the same proportion. Thus, the cost of
fulfilling any Products Warranty obligations during such time shall be shared
proportionately between GE Aviation and BHGE.
(C)    The Products Warranty does not apply to any LM Products and Spare Parts
that: (1) have been subjected to foreign object damages, abuse, misuse, neglect,
negligence, accident, improper testing, improper installation, improper storage,
improper handling, detrimental exposure, abnormal physical stress, or abnormal
environmental conditions; (2) have been used, repaired, maintained or modified
contrary to any of the then-current recommendations of GE Aviation as stated in
its manuals, bulletins or other written communications unless separately agreed
to in writing during the PO process; or (3) have been used with any third party
products, hardware, parts or product that has not been previously approved in
writing by GE Aviation in accordance with the substantiation and approval
process of ‎‎Section 7.09.
(D)    The liability of GE Aviation resulting from the foregoing Products
Warranty shall not in any case exceed the cost of correcting defects as provided
above and shall not exceed the amounts set forth in ‎‎Section 8.01, and upon
expiration of the applicable Products Warranty Period, all such liability shall
terminate. The foregoing shall constitute the sole remedy of BHGE and the sole
liability of GE Aviation for breach of warranty; provided that to the extent
such repair or replacement is not possible or is inadequate, then BHGE may seek
monetary damages in accordance with the provisions of this ‎‎ARTICLE 8.
(E)    To the extent that BHGE introduces industrial parts over GE Aviation’s
objection, or an LM Product or Spare Part is operated outside of the applicable
installation specifications/requirements as set forth in the aero-derivative
engine IDM, as provided by or agreed to by GE Aviation at the time an order for
such engine is placed by BHGE and accepted by GE Aviation (“Unapproved
Operations”), the Products Warranty shall be deemed voided and the Products


60

--------------------------------------------------------------------------------





Warranty shall remain only for defects that are not attributable to such
industrial parts or Unapproved Operations. The scope of such Products Warranty
shall be based on the root cause of the defect. If such defect is a result of
BHGE’s independently directed change or industrialization, then such Products
Warranty shall not extend to such change. For the avoidance of doubt, to the
extent that BHGE proposes industrial hardware or engine operations for which GE
Aviation recommends a certain level of testing or validation at the time an
order for such engine is placed by BHGE and accepted by GE Aviation and BHGE
rejects such level of testing or validation, then the Products Warranty shall be
voided.
(v)    Serial Defects and Outside Warranty.
(A)    If, during a period outside the Products Warranty Period (such period,
the “Outside Warranty Period”), a Serial Defect with a LM Product or Spare Part
is identified that is solely and directly attributable to GE Aviation and not
the operating environment or any other cause, the GE Aviation product leader of
the aero-derivatives business will discuss with BHGE within the APCC, and the
APCC will recommend for GE Aviation’s consideration, actions that would mitigate
the damages asserted against GE Aviation or BHGE, e.g., by granting potential
concessions, on a case by case basis, to the end customer to alleviate the costs
of such defect on such customer (the “GE Aviation Customer Concessions”). A
“Serial Defect” shall be defined as defects that ‎(1) are discovered and fully
disclosed to GE Aviation in reasonable detail within four (4) years of delivery
of the engine/part, ‎(2) impact fifteen (15) or more engines within the same
variant/model and affecting more than one Site, facility and operator where
engines are being operated within applicable installation
specifications/requirements as set forth in the aero-derivative engine IDM, as
provided by or agreed to by GE Aviation, and (3) have not otherwise been
satisfactorily addressed by GE Aviation through execution of the Field Event
Process. Under the “Field Event Process,” upon notice of any field event with a
LM Product or Spare Part provided by GE Aviation, GE Aviation will undertake an
investigation sufficient to identify the root cause of such failure and, where
appropriate, will take subsequent actions to notify the installed base and
recommend actions to mitigate potential related future failures through service
bulletins or other similar operator notifications.
(B)    The Parties acknowledge that the discussions regarding such customer
concessions will take into account the age of the affected engines, fleet
history (including the history of the engine from which the LM Product or Spare
Part was derived), maintenance, repair and overhaul history, fleet
recommendations, operating time, and operating environment, among other relevant
factors at the time.
(C)    In addition, in the event that during the Outside Warranty Period, Costs
arising from a Serial Defect solely and directly attributable to GE Aviation are
not covered in whole or in part by insurance of any Party or the end customer,
BHGE may request a refund from GE Aviation for such Costs, which will


61

--------------------------------------------------------------------------------





be negotiated on a case by case basis; provided that, in no event shall the
aggregate amount of the GE Aviation Customer Concessions and the Costs refunded
by GE Aviation to BHGE under this ‎‎Section 8.03 together exceed the amount of
margin BHGE paid to GE Aviation for the particular affected engines or spare
parts, as such margin is calculated pursuant to the terms of this Agreement .
“Costs” as used in this paragraph are those costs, expenses and/or damages
actually incurred by BHGE that are solely and directly attributable to GE
Aviation as determined by the root cause analysis process in effect for the GE
Aviation business (currently, TOPS8D). In addition to the foregoing, BHGE shall
consult with GE Aviation before engaging in, and shall afford GE Aviation a
reasonable opportunity to participate in, any negotiations with customers which
may result in a request for refund to GE Aviation, and shall otherwise use all
reasonable efforts to minimize Costs.
(a)    Repair Warranty.
(i)    GE Aviation warrants to BHGE that at the time of delivery of the repaired
LM Products, the Repair Services performed by GE Aviation will have been
performed in a workmanlike manner (“Repair Warranty”). GE Aviation provides no
warranty for incidental materials and consumables utilized in the performance of
the Repair Services and only the warranty given by the manufacturer for such
incidental materials and consumables, if any, shall apply. The Repair Warranty
shall apply to defects that appear within twelve (12) months from completion of
the Repair Services (the “Repair Warranty Period”).
(ii)    If any failure to meet the foregoing Repair Warranty with respect to
Repair Services appears within the Repair Warranty Period, BHGE shall notify GE
Aviation in writing within sixty (60) calendar days of BHGE’s discovery of the
defect. Where GE Aviation reasonably agrees that a defect exists and such defect
was caused by GE Aviation, GE Aviation shall thereupon correct any defect by
re-performing the defective Repair Services to the extent necessary and feasible
and, in the case where a Spare Part supplied by GE Aviation in performing a
Repair Service is defective, GE Aviation shall, at its option, repair the
defective Spare Part or make available for delivery a replacement Spare Part.
BHGE shall, at BHGE’s cost, make the affected BHGE’s equipment available to GE
Aviation at the Site (provided that BHGE can obtain the end customer’s consent,
if required) or at the repair facilities at GE Aviation’s option. BHGE shall be
responsible for performing any decontamination on the affected BHGE’s equipment
prior to the performance of GE Aviation’s Repair Warranty obligations. The
re-performance of Repair Services by GE Aviation shall extend the duration of
the Repair Warranty Period for the Repair Services provided for an additional
twelve (12) months. GE Aviation shall not be responsible for removal or
replacement of systems, structures or other portions of BHGE’s end product. The
condition of any tests shall be mutually agreed upon and GE Aviation shall be
notified of and may be represented at all tests that may be made.


62

--------------------------------------------------------------------------------





(iii)    GE Aviation does not warrant the Repair Services or any repaired or
replacement Spare Parts (i) against normal wear and tear including that due to
environment or operation, including excessive operation at peak capability,
misuse, frequent starting, FOD damage, type of fuel, detrimental air inlet
conditions or erosion, corrosion or material deposits from fluids or (ii) which
have been involved in an accident. The Repair Warranty and remedies set forth
herein are further conditioned upon (i) the proper storage, installation,
operation, and maintenance of the LM Products and conformance with the operation
instruction manuals (including revisions thereto) as applicable and (ii) repair
or modification pursuant to GE Aviation’s written instructions, manuals or
service bulletins unless otherwise agreed in writing at the time a PO is placed.
GE Aviation does not warrant any equipment or services of others provided by
BHGE where GE Aviation does not normally supply such equipment or services.
(iv)    The liability of the GE Aviation connected with or resulting from the
Repair Warranty shall not in any case exceed the cost of correcting the defect
and, upon the expiration of the Repair Warranty Period, all such liability shall
terminate. The foregoing shall constitute the sole and exclusive remedy of BHGE
and the sole and exclusive liability of GE Aviation for breach of warranty.
(b)    Engineering Warranty.
(i)    GE Aviation’s obligation is limited to providing qualified personnel to
perform the services ordered by BHGE and to perform the Services in a
workmanlike manner. In no event shall GE Aviation be liable for, and BHGE hereby
waives, releases and renounces all warranties, obligations and liabilities of GE
Aviation, and rights, claims and remedies of BHGE against GE Aviation, expressed
or implied, arising by law or otherwise, with respect to the quality of services
or any incidental material provided under this Agreement, including: (1) any
implied warranty of merchantability or fitness for a particular purpose; (2)
performance, course of dealing or usage of trade; (3) any obligation, liability,
right, claim or remedy in tort, whether or not arising from the negligence of GE
Aviation, actual or imputed; (4) for any third party liability of BHGE to any
third party; (5) where services are related to oil, gas or power facilities, any
remedy, obligation, liability, right or claim for loss of or damage to any oil,
gas or power facility, or for loss of use, revenue or profit with respect to any
oil, gas or power facility and (6) for any other special, punitive, direct,
indirect, incidental or consequential damages.
(ii)    In the case of any Engineering Study/Inspection/Test Service provided in
response to the POs issued pursuant to this Agreement, GE Aviation does not
warrant that any desired objective will result from the Engineering
Study/Inspection/Test Service performed.
Section 8.04.    Insurance. BHGE, at its own expense, shall maintain liability
insurance in an amount adequate to cover its obligations under this Agreement
during the Term. BHGE shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such


63

--------------------------------------------------------------------------------





coverage to GE Aviation upon request. GE Aviation, at its own expense, shall
maintain liability insurance in an amount adequate to cover its obligations
under this Agreement during the Term. GE Aviation shall provide a certificate of
insurance (or evidence of self-insurance) evidencing such coverage to BHGE upon
request.
ARTICLE 9    

GENERAL PROVISIONS
Section 9.01.    Representations and Warranties.
(a)    Authority. Each Party represents and warrants that it has full power and
authority to enter into and perform this Agreement. Each Party represents and
warrants that those persons signing this Agreement on behalf of such Party are
duly authorized Representatives of such Party and properly empowered to execute
this Agreement.
(b)    Formation and Authority of Parties; Enforceability. Each Party represents
and warrants that it is a corporation or a limited liability company, duly
incorporated, formed or organized, validly existing and in good standing under
the Laws of its jurisdiction of incorporation. Each Party represents and
warrants that it has the requisite corporate power to execute, deliver and
perform its obligations under this Agreement. Each Party represents and warrants
that it has the requisite corporate power to operate its business as now
conducted and is duly qualified as a foreign corporation to do business, and to
the extent legally applicable, is in good standing, in each jurisdiction in
which the character of its owned, operated or leased properties or the nature of
its activities makes such qualification necessary, except for jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to adversely affect its ability to perform its obligations under this
Agreement. Each Party represents and warrants that this Agreement has been
executed and delivered and constitutes the legal, valid and binding obligations
of either Party, enforceable against such Party in accordance with its
respective terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors’ rights generally or the effect of general
principles of equity.
(c)    No Conflict. The execution, delivery and performance by the Parties of
this Agreement do not and will not violate, conflict with in any material
respect, require consent under or result in any breach or default under, (i) the
certificate or articles of incorporation or bylaws or similar organizational
documents of the Parties, (i) any Law applicable to the Parties, or with or
without notice or lapse of time or both, the provisions of any material GE
Aviation contract.
Section 9.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the Parties,
delivery by electronic mail transmission (providing confirmation of
transmission) to the Parties. Any notice sent by electronic mail transmission
shall be deemed to have been given and received at the time of confirmation of
transmission. All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or


64

--------------------------------------------------------------------------------





to such other address or email address for a Party as shall be specified in a
notice given in accordance with this ‎Section 9.02.
(a)    If to GE Aviation:
GE Aviation
1 Neumann Way
Cincinnati Ohio 45215

Attention: General Manager, Aero-derivatives Engine Program
with a copy to:
GE Aviation
1 Neumann Way
Cincinnati Ohio 45215

Attention: General Counsel
(b)    If to BHGE:
Baker Hughes, a GE company, LLC
17021 Aldine Westfield Road
Houston, Texas 77073
Attention: William D. Marsh
Telephone: (713) 879-1257
Email: will.marsh@bhge.com
Section 9.03.    Entire Agreement, Waiver and Modification. This Agreement, the
STDA, the applicable GE Aviation Supplemental Terms, the Umbrella Agreement, the
Side Agreement, and any POs issued hereunder, including any PO Modification
Agreement, are the complete and exclusive statement of the agreement between the
Parties relating to the subject matter hereof. No modification, termination or
waiver of any provision hereof shall be binding upon a Party unless made in
writing and executed by an authorized Representative of such Party.
Section 9.04.    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their permitted successors and assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person, including any union or any employee or former employee of
GE Aviation or BHGE, or entity any legal or equitable right, benefit or remedy
of any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.
Section 9.05.    Compliance with Laws and Regulations. Each Party covenants and
agrees to comply with any and all Laws applicable to its performance under this
Agreement or use of the licenses and other information granted herein, including
compliance with applicable


65

--------------------------------------------------------------------------------





export laws, rules and regulations of the United States (or other foreign
jurisdictions, as applicable). No Party will take any action, or refrain to take
an action, in violation of any such applicable Law that could result in any
liability being imposed on the other Party.
Section 9.06.    Governing Law.
(a)    This Agreement and any disputes (whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by, and construed in accordance with, the laws
of the State of New York, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.
(b)    The Parties exclude application of the United Nations Convention on
Contracts for the International Sale of Goods.
Section 9.07.    Dispute Resolution.
(a)    General Provisions. Any dispute, controversy or claim arising out of or
relating to this Agreement or any related agreement (a “Dispute”), including
claims seeking redress or asserting rights under applicable Law relating to
matters addressed in this Agreement, shall be resolved in accordance with the
procedures set forth herein. Until completion of these procedures, no Party may
take any action not contemplated herein to force a resolution of the Dispute by
any judicial, arbitral, or similar process. In connection with any Dispute, the
Parties expressly waive and forego any right to (i) punitive, exemplary,
statutorily enhanced or similar damages in excess of compensatory damages and
(i) trial by jury.
(b)    Resolution by APCC and Senior Executives. If a Dispute cannot be resolved
at an operational level, prior to submitting such Dispute to the dispute
resolution mechanism set forth in ‎Section 9.07(c), the Parties shall first
submit such Dispute to the APCC who shall attempt, for a period of thirty (30)
days, to resolve such Dispute (in accordance with ‎Section 3.02(b)(v)). If,
after a period of thirty (30) days, the APCC is unable to resolve such Dispute,
or in the case of a Dispute arising after the Trigger Date but prior to the
formation of the APCC, either Party may give written notice to the other,
requesting that senior management of each Party attempt to resolve the Dispute.
Within fifteen (15) days after the request, the other Party shall provide a
written response. The notice and the response shall designate the Party’s senior
manager and provide a statement of the Party’s position and a summary of reasons
supporting that position. The designated senior managers shall meet in person at
a mutually acceptable place, or by telephone, within ten (10) days after
receiving the response to seek a resolution. If no resolution is reached by the
expiration of sixty (60) days from the date of the notice of Dispute, either
Party may submit the Dispute to resolution pursuant to ‎Section 9.07(c) or as
further provided herein.
(c)    Mediation. If the Parties’ senior management do not resolve the Dispute,
either Party may submit the Dispute for resolution to non-binding mediation by
providing written notice to the other Party. The mediation shall take place in
Cincinnati, Ohio. Within thirty (30) days of receiving the written notice of a
request for mediation, the Parties shall mutually select a mediator. The
mediation shall take place within sixty (60) days after the initial request for
mediation.


66

--------------------------------------------------------------------------------





Within ten (10) days of the conclusion of mediation, the mediator shall provide
an evaluation of the Dispute and the Parties’ relative positions. If the Parties
are unable to reach a resolution pursuant to this ‎Section 9.07(c), then the
Parties shall pursue resolution of such Dispute pursuant to ‎Section 9.07(d).
(d)    Arbitration.
(i)    If the Parties are unable to reach a resolution pursuant to ‎Section
9.07(c), either Party may submit the Dispute for resolution by binding
arbitration pursuant to the Rules of Arbitration of the ICC in effect at the
time of the arbitration, subject to such modifications set forth in this
Agreement. The Parties consent to a single, consolidated arbitration for all
Disputes for which arbitration is permitted, provided that such Disputes are
open at the time of the arbitration proceedings.
(ii)    The arbitral tribunal shall be composed of three arbitrators. Each Party
shall designate one arbitrator within sixty (60) days after the request for
arbitration is filed. The first two arbitrators shall select the third
arbitrator within thirty (30) days after the last of the first two arbitrators
has been nominated, and shall not be affiliated with either Party. In the event
that the initial two arbitrators fail to agree to a third arbitrator, the third
arbitrator shall be chosen by the ICC. The arbitration proceedings shall be
conducted in the English language, and all documents not in English submitted by
any Party must be accompanied by an English translation. In the event of a
conflict between the English version and the original version of any documents
so translated, the English version shall control. The arbitration shall be
conducted in New York, New York, provided, however, that if such Dispute
involves parties in addition to GE Aviation and BHGE, the Parties agree to
consider an arbitration site other than New York if reasonable to accommodate
such multiparty arbitration. Each Party shall be permitted to present its case,
witnesses and evidence, if any, in the presence of the other Party. Either Party
can request a written transcript of the proceedings at that Party’s cost. The
arbitrators shall determine the Dispute in accordance with New York law,
excluding provisions relating to conflict of laws, and shall apply this
Agreement according to its terms.
(iii)    The Parties agree that any Disputes resolved pursuant to this ‎Section
9.07 are commercial in nature. The Parties agree to be bound by any award or
order resulting from arbitration conducted hereunder notwithstanding any
country’s Laws or treaties with the United States to the contrary.
(iv)    The Parties agree that in the context of an attempt by either Party to
enforce an arbitral award or order, any defenses relating to the Parties’
capacity or the validity of this Agreement or any related agreement under any
Law are waived.
(v)    Any judgment on an award or order resulting from an arbitration conducted
under this ‎Section 9.07(d) may be entered and enforced in any court, in


67

--------------------------------------------------------------------------------





any country, having jurisdiction over any of the Parties or their assets. The
Parties hereto submit to the non-exclusive jurisdiction of the courts of New
York.
(vi)    Each Party in any arbitration conducted under this ‎Section 9.07(d)
shall bear its own costs and expenses including its own attorneys’ fees, except
that GE Aviation and BHGE shall share costs of the arbitrator equally. The award
of the arbitrator shall be paid in U.S. dollars, and shall not exceed actual
compensatory damages and in no case shall include punitive, exemplary or other
similar damages. The Parties agree that the 1958 U.N. Convention on the
Recognition and Enforcement of Foreign Arbitral Awards applies to any purchase
orders incorporating these terms and conditions of sale and to any arbitral
award resulting from any arbitration.
(vii)    All statements made and documents provided or exchanged in connection
with the Dispute Resolution process described herein are confidential and
neither Party shall disclose the existence or content of the Dispute, or the
results of any dispute resolution process, to third parties other than outside
counsel, except with the prior written consent of the other Party or pursuant to
legal process.
(e)    Each Party acknowledges that in the event of any actual or threatened
breach of the provisions of any of ‎Section 6.02 - ‎Section 6.04, or ‎Section
9.08, the remedy at law would not be adequate, and therefore injunctive or other
interim relief may be sought immediately to restrain such breach. Upon
appointment of the tribunal pursuant to ‎Section 9.07(d) following any grant of
interim relief by a court, the tribunal may affirm or disaffirm such relief, and
the Parties shall seek modification or rescission of the court action as
necessary to accord with the tribunal’s decision.
(f)    The Parties agree that money damages may not be a sufficient remedy for
breach of this Agreement and that the non-breaching Party may, in addition to
monetary damages, seek specific performance, injunctive relief or other
equitable relief from a court of competent jurisdiction located in Cincinnati,
Ohio, or New York, New York, as a remedy for, or to prevent, such breach, and
only to avoid irreparable harm. Each of the remedies referenced in ‎Section
9.07(e) or this ‎Section 9.07(f) shall be in addition to and not in lieu of or
at the exclusion of any and all other remedies available to the non-breaching
Party under this Agreement or at law.
Section 9.08.    Confidentiality. In addition, and not in contravention, to the
confidentiality provisions set forth in the GE Aviation Supplemental Terms and
the Master Agreement, the Parties agree as follows:
(a)    In connection with this Agreement, each Party (as to information
disclosed, the “Disclosing Party”) may provide the other Party (as to
information received, the “Receiving Party”) with Confidential Information.
“Confidential Information” shall mean (a) all pricing for and Intellectual
Property and Technology related to LM Products, Spare Parts, Services, GE
Aviation Background IP, GE Aviation Foreground IP, BHGE Background IP, BHGE
Foreground IP, and Joint Foreground IP, (b) all information that is designated
in writing as “confidential” or “proprietary” by the Disclosing Party at the
time of written disclosure, and (c) all information that is orally


68

--------------------------------------------------------------------------------





designated as “confidential” or “proprietary” by the Disclosing Party at the
time of oral disclosure and is confirmed to be “confidential” or “proprietary”
in writing within ten (10) days after oral disclosure. The obligations of this
‎Section 9.08 shall not apply as to any portion of the Confidential Information
that: (i) is or becomes generally available to the public other than from
disclosure by the Receiving Party, its Representatives or its Affiliates; (i) is
or becomes available to the Receiving Party or its Representatives or its
Affiliates on a non-confidential basis from a source other than the Disclosing
Party when the source is not, to the best of the Receiving Party’s knowledge,
subject to a confidentiality obligation to the Disclosing Party with respect to
such information; (i) is independently developed by Receiving Party, its
Representatives or its Affiliates, without reference to the Confidential
Information as evidenced by written documents; or (i) is approved for disclosure
in writing by the Disclosing Party.
(b)    The Receiving Party agrees (i) to use the Confidential Information only
in connection with this Agreement and permitted use(s) and maintenance of the LM
Products, Spare Parts and Services, (i) to take reasonable measures to prevent
disclosure of the Confidential Information, except to its Representatives who
have a need to know such information for such Receiving Party to perform its
obligations under this Agreement or in connection with the permitted use(s) and
maintenance of the LM Products, Spare Parts and Services, and (i) not to
disclose the Confidential Information to a competitor of the Disclosing Party.
The Receiving Party further agrees to obtain a commitment from any recipient of
Confidential Information to comply with the terms of this ‎Section 9.08 before
disclosing the Confidential Information.
(c)    If the Receiving Party or any of its Affiliates or Representatives is
required by Law, legal process or a Governmental Entity to disclose any
Confidential Information, such Receiving Party agrees to provide the Disclosing
Party with prompt written notice to permit the Disclosing Party to seek an
appropriate protective order or agency decision or to waive compliance by the
Receiving Party with the provisions of this ‎Section 9.08. If, absent the entry
of a protective order or other similar remedy, the Receiving Party is, based on
the advice of its counsel, legally compelled to disclose such Confidential
Information, such Receiving Party may furnish only that portion of the
Confidential Information that has been legally compelled to be disclosed, and
shall exercise its reasonable efforts in good faith to obtain confidential
treatment for any Confidential Information so disclosed.
(d)    Upon written request of the Disclosing Party, the Receiving Party shall
promptly at its option either: (i) return all Confidential Information disclosed
to it or (i) destroy (with such destruction certified in writing by the
Disclosing Party) all Confidential Information, without retaining any copy
thereof, except to the extent retention is necessary for the limited purpose to
enable permitted use(s) and maintenance of the LM Products, Spare Parts and
Services. No such termination of this Agreement or return or destruction of any
Confidential Information will affect the confidentiality obligations of the
Receiving Party all of which will continue in effect as provided in this
Agreement.
Section 9.09.    Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different Parties
in separate counterparts, and delivered by means of electronic mail transmission
or otherwise, each of which


69

--------------------------------------------------------------------------------





when so executed and delivered shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.
Section 9.10.    Assignment. Neither Party shall assign this Agreement without
the prior written consent of the other Party; provided, that, either Party may
assign this Agreement, and all of its rights and obligations under this
Agreement, at any time to an Affiliate that is capable of performing under this
Agreement. Neither Party shall assign any PO hereunder without the prior written
consent of the other Party; provided, that, either Party may assign a PO at any
time to an Affiliate that is capable of performing under such PO. Any permitted
assignee of a Party shall be bound by the terms and conditions of this
Agreement.
Section 9.11.    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (a)
references to the terms Article, Section, paragraph and Schedule are references
to the Articles, Sections, paragraphs and Schedules of this Agreement unless
otherwise specified; (a) the terms “hereof”, “herein”, “hereby”, “hereto”, and
derivative or similar words refer to this entire Agreement, including the
Schedules hereto; (a) references to “$” shall mean U.S. dollars; (a) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified; (a) the word “or”
shall not be exclusive; (a) references to “written” or “in writing” include in
electronic mail form; (a) provisions shall apply, when appropriate, to
successive events and transactions; (a) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (a) each Party has participated in the
negotiation and drafting of this Agreement and all schedules and if an ambiguity
or question of interpretation should arise, this Agreement shall be construed as
if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or burdening any Party by virtue of the authorship of any of the
provisions in any of this Agreement; (a) a reference to any Person includes such
Person’s successors and permitted assigns; (a) any reference to “days” means
calendar days unless Business Days are expressly specified; (a) when calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the next succeeding
Business Day; (a) wherever a license is granted to BHGE hereunder, such license,
and all applicable related rights and obligations under ‎ARTICLE 6, shall be
understood to cover and apply to BHGE and its Affiliates (in the case of any
Person that is an Affiliate, only for so long as such Person remains an
Affiliate), and provided that, notwithstanding anything in the definition of
Affiliates to the contrary, a Person shall not constitute an Affiliate of BHGE
for the purposes of this Section 9.11 unless at least sixty percent (60%) of the
equity interests of such Person are owned by BHGE and its Affiliates; and (a)
where a license is granted to GE Aviation and its Affiliates hereunder, such
license shall be granted to such Affiliate only for so long as such Person
remains an Affiliate of GE Aviation.


70

--------------------------------------------------------------------------------





Section 9.12.    Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or Representative of any Party shall have any liability for any obligations or
liabilities of such Party under this Agreement of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
Section 9.13.    Subcontractor Flow Downs for United States Government
Commercial Items Contracts. If LM Products, Spare Parts and Services being
procured by BHGE are in support of a United States government end customer or an
end customer funded in whole or part by the United States government, directly
or through a prime contractor, BHGE shall expressly identify such use of any LM
Product, Spare Part or Service in the PO at which time GE Aviation may choose to
accept or reject the PO based on its ability to produce such parts or render
such services in accordance with US government requirements. In such event, the
Parties will agree to additional terms to be added to this Agreement to ensure
such procurement complies with all relevant government regulations.
Section 9.14.    Independent Contractors. The relationship of GE Aviation and
BHGE established by this Agreement is that of independent contractors.
Section 9.15.    Force Majeure. No Party shall be responsible to the other Party
for any failure or delay in performing any of its obligations under this
Agreement (including any POs issued hereunder) or for other nonperformance
hereunder (excluding, in each case, the obligation to make payments when due) to
the extent such delay or nonperformance is caused by an event that is
objectively outside of the reasonable control of the impacted Party, including
fire, flood, earthquake, hurricane, act of God, war, act of terrorism, prolonged
and unforeseeable unavailability of power or raw materials or supply, act or
failure of the government of any country or of any local government. In such
event, such affected Party shall use commercially reasonable efforts to resume
performance of its obligations as soon as possible and minimize the impact of
the force majeure event, and will keep the other Party informed of actions
related thereto.
Section 9.16.    Press Release and Public Statements. The initial press release
with respect to the execution of this Agreement shall be a joint press release
to be reasonably agreed upon by GE and BHGE. No Party nor any Affiliate or
Representative of any Party, shall make, issue or cause the publication of any
press release or similar public announcement or otherwise communicate with any
news media with respect to this Agreement or any of the terms hereof or any
disputes arising from this Agreement, without the prior written consent of the
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed), except (i) as a Party believes in good faith and based on advice of
counsel is required by applicable Law or by applicable rules of a national
securities exchange or trading market on which such Party or its affiliates
lists or trade securities (in which case the disclosing Party will (to the
extent permitted by Law) use its commercially reasonable efforts to (a) advise
the other Party before making such disclosure and (b) provide such other Party a
reasonable opportunity to review and comment on such release or announcement,
and consider in good faith any comments or positions on disclosure (including
making redactions to preserve confidentiality) with respect thereto) and (i)
that after any press release or public announcement has been made in accordance
with this Section 9.16, each Party may make further public statements, press
releases, public announcements, investor presentations


71

--------------------------------------------------------------------------------





or calls, so long as such statements, press releases, public announcements,
investor presentations or calls are consistent in all material respects with
(and do not disclose Confidential Information or other non-public information
contained in this Agreement other than information previously disclosed in) such
previous statements, releases, public announcements, investor presentations or
calls made jointly by BHGE and GE. Further, the Parties agree not to make any
disparaging or defamatory public comments about the other Party arising from
actions under this Agreement.
[The remainder of this page has been intentionally left blank.]




72

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
GENERAL ELECTRIC COMPANY, acting through its GE Aviation business unit
By:
/s/ Jaclyn Welsh
Name: Jaclyn Welsh
Title: GM Aeroderivative Engine Operations





BAKER HUGHES, A GE COMPANY, LLC
By:
/s/ Lee Whitley
Name: Lee Whitley
Title: Corporate Secretary







[SIGNATURE PAGE TO SUPPLY AND TECHNOLOGY DEVELOPMENT AGREEMENT]